Case 6:20-cv-00482-ADA Document 76-1 Filed 02/17/21 Page 1 of 102




   EXHIBIT A
     Case 6:20-cv-00482-ADA Document 76-1 Filed 02/17/21 Page 2 of 102




                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TEXAS
                               WACO DIVISION


WSOU INVESTMENTS, LLC d/b/a BRAZOS
LICENSING AND DEVELOPMENT,                Case No. 6:20-cv-00473-ADA
                                          Case No. 6:20-cv-00474-ADA
           Plaintiff,                     Case No. 6:20-cv-00475-ADA
                                          Case No. 6:20-cv-00476-ADA
     v.                                   Case No. 6:20-cv-00477-ADA
                                          Case No. 6:20-cv-00478-ADA
DELL TECHNOLOGIES INC., DELL INC.,        Case No. 6:20-cv-00479-ADA
AND EMC CORPORATION,                      Case No. 6:20-cv-00482-ADA
           Defendants.
                                          JURY TRIAL DEMANDED

          DEFENDANTS’ PRELIMINARY INVALIDITY CONTENTIONS
        Case 6:20-cv-00482-ADA Document 76-1 Filed 02/17/21 Page 3 of 102




                                                            CONTENTS

I.          INTRODUCTION .......................................................................................................... 1
       A.   Priority Date .................................................................................................................... 2
       B.   Claim Construction ......................................................................................................... 3
       C.   Ongoing Discovery and Supplementation ...................................................................... 5
       D.   Prior Art Identification and Citations Thereto ................................................................ 7
       E.   No Patentable Weight ..................................................................................................... 8
II.         INVALIDITY UNDER 35 U.S.C. §§ 102 AND 103 ..................................................... 9
       A.   State of the Art .............................................................................................................. 11
             1. U.S. Patent No. 7,126,921 .................................................................................... 11
             2. U.S. Patent No. 7,212,536 .................................................................................... 12
             3. U.S. Patent No. 7,424,020 .................................................................................... 14
             4. U.S. Patent No. 7,453,888 .................................................................................... 16
             5. U.S. Patent No. 7,565,435 .................................................................................... 18
             6. U.S. Patent No. 8,402,129 .................................................................................... 20
             7. U.S. Patent No. 8,913,489 .................................................................................... 21
             8. U.S. Patent No. 9,137,144 .................................................................................... 24
       B.   Identification of Prior Art ............................................................................................. 25
             1. U.S. Patent No. 7,126,921 .................................................................................... 28
             2. U.S. Patent No. 7,212,536 .................................................................................... 30
             3. U.S. Patent No. 7,424,020 .................................................................................... 32
             4. U.S. Patent No. 7,453,888 .................................................................................... 33
             5. U.S. Patent No. 7,565,435 .................................................................................... 36
             6. U.S. Patent No. 8,402,129 .................................................................................... 39
             7. U.S. Patent No. 8,913,489 .................................................................................... 40
             8. U.S. Patent No. 9,137,144 .................................................................................... 45
       C.   Claim Charts ................................................................................................................. 47
       D.   Motivations to Combine Prior Art ................................................................................ 48
             1. U.S. Patent No. 7,126,921 .................................................................................... 51
             2. U.S. Patent No. 7,212,536 .................................................................................... 53
             3. U.S. Patent No. 7,424,020 .................................................................................... 57
             4. U.S. Patent No. 7,453,888 .................................................................................... 59
             5. U.S. Patent No. 7,565,435 .................................................................................... 64
             6. U.S. Patent No. 8,402,129 .................................................................................... 66
             7. U.S. Patent No. 8,913,489 .................................................................................... 67
             8. U.S. Patent No. 9,137,144 .................................................................................... 72
III.        INVALIDITY UNDER 35 U.S.C. § 112 ...................................................................... 75
       A.   INVALIDITY UNDER 35 U.S.C. § 112, ¶ 1 ............................................................... 75
             1. U.S. Patent No. 7,126,921 .................................................................................... 76
             2. U.S. Patent No. 7,212,536 .................................................................................... 77
             3. U.S. Patent No. 7,424,020 .................................................................................... 78
             4. U.S. Patent No. 7,453,888 .................................................................................... 79
             5. U.S. Patent No. 7,565,435 .................................................................................... 80
             6. U.S. Patent No. 8,402,129 .................................................................................... 81

                                                                      i
       Case 6:20-cv-00482-ADA Document 76-1 Filed 02/17/21 Page 4 of 102




            7. U.S. Patent No. 8,913,489 .................................................................................... 81
            8. U.S. Patent No. 9,137,144 .................................................................................... 82
      B.   INVALIDITY UNDER 35 U.S.C. § 112, ¶ 2 ............................................................... 83
            1. U.S. Patent No. 7,126,921 .................................................................................... 84
            2. U.S. Patent No. 7,212,536 .................................................................................... 85
            3. U.S. Patent No. 7,424,020 .................................................................................... 85
            4. U.S. Patent No. 7,453,888 .................................................................................... 86
            5. U.S. Patent No. 7,565,435 .................................................................................... 87
            6. U.S. Patent No. 8,402,129 .................................................................................... 90
            7. U.S. Patent No. 8,913,489 .................................................................................... 90
            8. U.S. Patent No. 9,137,144 .................................................................................... 91
IV.        INVALIDITY UNDER 35 U.S.C. § 101 ...................................................................... 91
           1. U.S. Patent No. 7,126,921 .................................................................................... 93
           2. U.S. Patent No. 7,212,536 .................................................................................... 93
           3. U.S. Patent No. 7,424,020 .................................................................................... 94
           4. U.S. Patent No. 7,565,435 .................................................................................... 94
           5. U.S. Patent No. 8,402,129 .................................................................................... 95
           6. U.S. Patent No. 9,137,144 .................................................................................... 96
V.         ACCOMPANYING DOCUMENT PRODUCTION.................................................... 96




                                                              ii
       Case 6:20-cv-00482-ADA Document 76-1 Filed 02/17/21 Page 5 of 102




       Pursuant to the Court’s Scheduling Order (Case No. 6:20-cv-00473-ADA, D.I. 50), 1

Defendants Dell Technologies Inc., Dell Inc., and EMC Corporation (collectively, “Defendants”)

hereby provide their Preliminary Invalidity Contentions.

I.     INTRODUCTION

       Plaintiff WSOU Investments, LLC (“Plaintiff”) served its Preliminary Infringement

Contentions on October 14, 2020, asserting the following claims:

       •   U.S. Patent No. 7,216,921 (“’921 patent”): Claims 1, 9, 17

       •   U.S. Patent No. 7,212,536 (“’536 patent”): Claims 1, 12

       •   U.S. Patent No. 7,424,020 (“’020 patent”): Claims 1, 6

       •   U.S. Patent No. 7,453,888 (“’888 patent”): Claims 1, 2, 11-13, 15, 19–20

       •   U.S. Patent No. 7,565,435 (“’435 patent”): Claims 1–18

       •   U.S. Patent No. 8,402,129 (“’129 patent”): Claim 3

       •   U.S. Patent No. 8,913,489 (“’489 patent”): Claims 1-20

       •   U.S. Patent No. 9,137,144 (“’144 patent”): Claims 1, 4, 11, 12, 14

(collectively, the “Asserted Patents” and the “Asserted Claims”). Defendants contend that certain

of Asserted Claims cover subject matter not eligible for patenting under 35 U.S.C. § 101, and that

each of the Asserted Claims is invalid under at least 35 U.S.C. §§ 102, 103, and/or 112. 2

       These Preliminary Invalidity Contentions address only those claims identified in Plaintiff’s

October 14, 2020 Preliminary Infringement Contentions. Defendants object to any attempt by

Plaintiff to add claims not identified in Plaintiff’s Preliminary Infringement Contentions. That




1
  The same scheduling order has been entered in each of the above captioned cases. Defendants
refer to the one in Case No. 6:20-cv-00473-ADA for simplicity.
2
  Defendants apply the version of Sections 102, 103, and 112 in effect prior to the effective date
of the America Invents Act (“AIA”) for the Asserted Patents.

                                                 1
       Case 6:20-cv-00482-ADA Document 76-1 Filed 02/17/21 Page 6 of 102




these Preliminary Invalidity Contentions may not address currently unasserted claims is not an

admission that those claims are valid.        Defendants reserve the right to modify, amend, or

supplement these Preliminary Invalidity Contentions to demonstrate the invalidity of any

additional claims that the Court may allow Plaintiff to later assert.

        In addition, Plaintiff’s Preliminary Infringement Contentions are entirely deficient, and fail

to provide allegations as to how the Accused Products infringe each and every claim limitation;

rather, they simply parrot the claim language and then cite various documents—and in many

circumstances, point to no evidence at all. Plaintiff therefore has prejudiced Defendants’ ability

to understand, for purposes of preparing these Preliminary Invalidity Contentions, what Plaintiff

alleges to be the scope of the Asserted Claims. Defendants reserve the right to amend these

Preliminary Invalidity Contentions if and when Plaintiff provides proper infringement contentions

as to each Asserted Claim.

A.      Priority Date

        These Preliminary Invalidity Contentions are based on the earliest priority dates as

identified by Plaintiff in its infringement contentions. Plaintiff did not produce any documents

evidencing conception and reduction to practice, despite its requirement to do so under the Court’s

Scheduling Order.      D.I. 50.    Nothing in these Preliminary Invalidity Contentions shall be

understood as an agreement that any Asserted Patent is entitled to claim priority to the dates

identified by Plaintiff, or to any continuation-in-part, provisional, or foreign priority document.

Defendants reserve the right to amend these Preliminary Invalidity Contentions and identify

additional prior art references if Plaintiff is permitted by the Court to later assert an earlier priority

date, or is permitted by the Court to later produce documents purporting to evidence earlier

conception and reduction to practice.




                                                    2
        Case 6:20-cv-00482-ADA Document 76-1 Filed 02/17/21 Page 7 of 102




        Any reference to an “asserted priority date” in these Preliminary Invalidity Contentions

refers to the priority dates identified in Plaintiff’s Infringement Contentions. Reference to a

“priority date” or an “asserted priority date” should not be construed to mean that Defendants agree

that any of the Asserted Patents are in fact entitled to such priority date, or that Plaintiff has

provided proper notice as to its contentions for a priority date. 3 To the extent Plaintiff alleges that

any prior art relied on in these Preliminary Invalidity Contentions does not actually qualify as prior

art to an Asserted Patent, Defendants reserve the right to rebut those allegations (e.g., by

demonstrating an earlier critical date for the challenged prior art and/or a later priority date for a

particular Asserted Patent and/or Asserted Claim). 4 Likewise, to the extent Plaintiff successfully

establishes an invention date before any of the prior-art references relied on by Defendants, then

those references serve as evidence of secondary considerations of obviousness, particularly,

contemporaneous invention by others.

B.      Claim Construction

        The Court has not yet construed any terms of the Asserted Claims.                 Defendants’

Preliminary Invalidity Contentions are based on (1) Defendants’ present understanding of the

Asserted Claims and (2) the claim constructions Plaintiff appears to be proposing based on the

Preliminary Infringement Contentions, all without regard to whether Defendants agree with

Plaintiff’s apparent or expressed claim constructions. Defendants reserve the right to supplement

or otherwise amend these Preliminary Invalidity Contentions in response to any court-ordered


 3
     Defendants reserve the right to rely on additional documents, evidence, and expert testimony,
     including without limitation the documents cited in Plaintiff’s Infringement Contentions, in
     the event that Plaintiff fails to establish that any Asserted Claim of any Asserted Patent is
     entitled to its Asserted Priority Date.
 4
     Defendants reserve the right to rely on additional documents and evidence to rebut any efforts
     by Plaintiff to allege any reference was not publicly available or otherwise available as prior
     art.


                                                   3
       Case 6:20-cv-00482-ADA Document 76-1 Filed 02/17/21 Page 8 of 102




claim constructions, proposed claim constructions or alleged supporting evidence offered by

Plaintiff, any report from any expert witness for Plaintiff regarding claim construction issues, any

claim construction briefing filed by Plaintiff, and any position taken by Plaintiff concerning claim

construction, infringement, or invalidity.

       Defendants take no position on any matter of claim construction in these Preliminary

Invalidity Contentions, including whether any particular claim element should be construed

according to 35 U.S.C. § 112, ¶ 6. If Defendants’ disclosures herein are consistent with any

explicit, apparent, or implied claim constructions in Plaintiff’s Preliminary Infringement

Contentions, no inference is intended and no inference should be drawn that Defendants agree with

any of Plaintiff’s claim constructions. Any statement herein describing or tending to describe any

claim element is provided solely for the purpose of understanding and/or applying the cited prior

art. In addition, to the extent that these Preliminary Invalidity Contentions rely on or otherwise

embody a particular order in which the steps of method claims are performed, Defendants do not

necessarily propose that the method claims must be limited to such order, although Defendants

may later propose such an order.

       Nothing herein should be read to suggest that Defendants agree that any particular claim

term is sufficiently definite, enabled or supported by the written description to meet the

requirements of 35 U.S.C. § 112. Likewise, nothing herein should be read to suggest that

Defendants agree that the preamble of any claim is or is not limiting.

       Defendants expressly reserve the right to propose any claim construction Defendants

consider appropriate and to contest any claim construction proposed by Plaintiff that Defendants

consider inappropriate or inaccurate. Because any positions taken in these disclosures are based

on the claim scope apparently asserted by Plaintiff in its Preliminary Infringement Contentions,




                                                 4
        Case 6:20-cv-00482-ADA Document 76-1 Filed 02/17/21 Page 9 of 102




with which Defendants may disagree, Defendants may take positions with respect to claim

construction issues that are inconsistent with, or even contradictory to, positions expressed or

implied in these Preliminary Invalidity Contentions. The Court has established separate deadlines

for the parties’ proposed claim constructions, and Defendants will disclose any terms requiring

construction as well as their proposed constructions accordingly.

        Prior art not included in these Preliminary Invalidity Contentions, whether or not now

known to Defendants, might become relevant depending on the claim constructions proposed by

Defendants and/or the Court’s claim construction rulings. Defendants reserve all rights to

supplement or modify the positions and information in these Preliminary Invalidity Contentions,

including, without limitation, the prior art and grounds of invalidity set forth herein, after the Court

has construed the Asserted Claims.

C.      Ongoing Discovery and Supplementation

        Defendants base these Preliminary Invalidity Contentions on their current knowledge and

understanding of the Asserted Patents, Plaintiff’s Preliminary Infringement Contentions, and other

facts and information available as of the date of these contentions. Defendants’ investigation into

prior art—including prior art identified in these disclosures, third-party prior art (including system

art and related evidence), documents, and knowledgeable witnesses—is ongoing. 5 Furthermore,



 5
     Defendants’ ongoing efforts include but are not limited to: serving subpoenas on prior artists
     and inventors regarding prior art, seeking additional information related to the references and
     systems disclosed in these Preliminary Invalidity Contentions, and seeking additional
     information related to available prior art systems, as well as Plaintiff’s Infringement
     Contentions and the products accused of infringing therein. No depositions have been taken
     as of this time, including, without limitation, depositions of any inventors, authors, or entities
     listed on any references or systems identified in these Preliminary Invalidity Contentions.
     Further, Defendants reserve the right to review and supplement these Preliminary Invalidity
     Contentions with respect to any additional prior art that becomes apparent as discovery
     proceeds.


                                                   5
       Case 6:20-cv-00482-ADA Document 76-1 Filed 02/17/21 Page 10 of 102




pursuant to the Court’s Scheduling Order (D.I. 50), discovery does not begin until after claim

construction, and Defendants anticipate seeking and obtaining discovery, including third-party

discovery, that further evidences and supports the invalidity of the Asserted Claims. Thus,

Defendants expect to present additional information and evidence in support of their Invalidity

Contentions, and to revise, amend, and/or supplement these Preliminary Invalidity Contentions

accordingly in a manner consistent with the Federal Rules of Civil Procedure and the Court’s rules

and applicable orders.

        Defendants further reserve the right to rely on statements or admissions from those owing

a duty of candor, such as named inventors, prosecution counsel, and others involved in the

prosecution of the patent applications or related applications, concerning the scope of the prior art

relevant to the Asserted Patents found in, inter alia, the following: the respective prosecution

histories of the Asserted Patents and related patent applications; any deposition testimony of the

named inventors; and the papers filed and any evidence submitted by Plaintiff in connection with

this litigation.

        Defendants reserve the right to modify and/or supplement these Preliminary Invalidity

Contentions with an explanation of why the Asserted Claims are invalid under 35 U.S.C. §§ 102(f)-

(g), in the event Defendants obtain additional evidence that the named inventors did not invent

(either alone or in conjunction with others) the subject matter claimed or that the claimed subject

matter was invented by others. Should Defendants obtain such evidence, they will provide the

name of the person(s) from whom and the circumstances under which the invention or any part of

it was derived or the name of the person(s) that invented such subject matter and the circumstances

of such invention.




                                                 6
       Case 6:20-cv-00482-ADA Document 76-1 Filed 02/17/21 Page 11 of 102




        Prior art not identified in this disclosure, whether known or not known to Defendants, may

become relevant, including prior art concerning the state of the art at the time of invention, as well

as simultaneous or near-simultaneous independent invention by others. For instance, Defendants

currently are unaware of the extent, if any, to which Plaintiff will contend that limitations of the

Asserted Claims are not disclosed in the prior art identified by Defendants. To the extent that such

an issue arises, Defendants reserve the right to identify other references that would disclose,

practice, or render obvious the allegedly missing limitation(s) of the disclosed subject matter.

D.      Prior Art Identification and Citations Thereto

        In these Preliminary Invalidity Contentions, Defendants identify specific portions of prior

art references that disclose the elements of the Asserted Claims. While Defendants have identified

exemplary prior art references for each element, they do not necessarily identify every disclosure

of the same element in each prior art reference. A person of ordinary skill in the art would read a

prior art reference as a whole and in the context of other publications, literature, and general

knowledge in the field and would rely upon other information including other publications and

general scientific or engineering knowledge. Defendants therefore reserve the right to rely upon

other unidentified portions of the prior art references and on other publications and prior art

products and expert testimony to provide context and to aid understanding and interpretation of

the identified portions of the prior art.

        Defendants also reserve the right to rely upon (1) other portions of the cited prior art

references, other publications, prior art products, and the testimony of experts to establish that the

alleged inventions would have been obvious to a person of ordinary skill in the art, including on

the basis of modifying or combining certain cited references; (2) admissions relating to prior art in

the Asserted Patents or related patents, the prosecution history of the Asserted Patents or related

patents, or other admissions obtained during discovery; and (3) foreign counterparts of any U.S.


                                                  7
      Case 6:20-cv-00482-ADA Document 76-1 Filed 02/17/21 Page 12 of 102




patents identified in Defendants’ Preliminary Invalidity Contentions. Where a prior art reference

includes citations to other references, those other references are considered incorporated by

reference for context.

       The references discussed in the claim charts may disclose the elements of the Asserted

Claims explicitly and/or inherently, and/or they may be relied upon to show the state of the art in

the relevant time frame. The suggested obviousness combinations are provided in the alternative

to Defendants’ anticipation contentions and are not to be construed to suggest that any reference

included in the combinations is not by itself anticipatory.

       Where Defendants identify in the claim charts a particular figure in a prior art reference,

the identification should be understood to encompass the caption and description of the figure as

well as any text relating to the figure in the specification and prosecution history in addition to the

figure itself. Similarly, where an identified portion of text refers to a figure or other material, the

identification should be understood to include the referenced figure or other material as well.

E.     No Patentable Weight

       Defendants reserve the right to argue that various portions of the Asserted Claims, such as

an intended use or result, non-functional descriptive material, and certain preamble language, are

entitled to no patentable weight. Mapping of a portion of an Asserted Claim to a prior art reference

does not represent that such portion of the claim is entitled to patentable weight when comparing

the claimed subject matter to the prior art.

                                                ***

       Nothing herein should be read to suggest that Defendants agree that any particular claim

term is sufficiently definite, enabled or supported by the written description to meet the

requirements of 35 U.S.C. § 112. In addition, nothing herein admits in any way that any of

Defendants’ accused products or services infringe any of the Asserted Claims. Defendants reserve


                                                  8
      Case 6:20-cv-00482-ADA Document 76-1 Filed 02/17/21 Page 13 of 102




the right to amend and supplement these Preliminary Invalidity Contentions, including in response

to any amendments to, and revisions of, Plaintiff’s Preliminary Infringement Contentions or

application of the Asserted Claims. Defendants further reserve the right to supplement their

corresponding document production should they later find additional, responsive documents.

II.    INVALIDITY UNDER 35 U.S.C. §§ 102 AND 103

       Defendants contend that the Asserted Claims are invalid as anticipated by the prior art

under 35 U.S.C. § 102 and/or as obvious in view of the prior art, the knowledge of a person having

ordinary skill in the art, and/or secondary factors of obviousness under 35 U.S.C. § 103.

       The obviousness combinations of references provided in Defendants’ invalidity claim

charts under 35 U.S.C. § 103 are exemplary and are not intended to be exhaustive. In particular,

Defendants are currently unaware of the extent, if any, to which Plaintiff will contend that

limitations of the Asserted Claims are not disclosed in the art identified by Defendants as

anticipatory. To the extent an issue arises with any such limitation, Defendants will identify other

obviousness combinations and/or other references that would have made obvious the addition of

the allegedly missing limitation to the disclosed device, system, or method of operation.

       Pursuant to the Scheduling Order (D.I. 50), discovery will not begin until after claim

construction. Defendants’ prior art investigation and third-party discovery is therefore not yet

complete. Defendants reserve the right to present additional items of prior art under 35 U.S.C.

§ 102 and/or 35 U.S.C. § 103 located during the course of discovery or further investigation. For

example, Defendants expect to issue subpoenas to third parties believed to have knowledge,

documentation, and/or corroborating evidence concerning some of the prior art listed below and/or

additional prior art. These third parties include without limitation the authors, inventors, or

assignees of the references listed in these disclosures. In addition, Defendants reserve the right to




                                                 9
      Case 6:20-cv-00482-ADA Document 76-1 Filed 02/17/21 Page 14 of 102




assert invalidity under other subsections of 35 U.S.C. § 102 to the extent that discovery or further

investigation yield information forming the basis for such invalidity.

       A patentee bears the burden of production with respect to evidence of secondary

considerations of non-obviousness. ZUP, LLC v. Nash Mfg., Inc., 896 F.3d 1365, 1373 (Fed. Cir.

2018). As of the date of these Preliminary Invalidity Contentions, Plaintiff has not identified any

evidence of secondary considerations, nor does Plaintiff offer any evidence or explanation to

support its allegations. As shown in these Preliminary Invalidity Contentions, other companies

and individuals described, built, and/or patented the exact same concepts in the Asserted Patents

before Plaintiff ever did—often many years before. Even where others’ invention(s) occurred

around the same time as the Asserted Patents, such simultaneous invention demonstrates the

obviousness of the Asserted Patents.

       Potentially relevant evidence includes any prior art reference cited herein that was publicly

known or available before or around the alleged inventions claimed in the Asserted Patents. This

also includes any prior art asserted in these Preliminary Invalidity Contentions that Plaintiff is able

to pre-date based on its asserted priority dates by proving, inter alia, corroborated conception and

diligent reduction to practice.

       Defendants reserve all rights to further respond to any secondary considerations of

nonobviousness raised by Plaintiff, including by updating, modifying, and/or adding to these

Preliminary Invalidity Contentions. Defendants are not aware of any unexpected results (none is

mentioned in the Asserted Patents or their file histories), long-felt need, commercial success (or

any nexus to any allegedly successful commercial embodiment), or awards for the alleged

inventions of the Asserted Patents.




                                                  10
       Case 6:20-cv-00482-ADA Document 76-1 Filed 02/17/21 Page 15 of 102




A.      State of the Art

        The subject matter of the Asserted Claims was well understood to those of skill in the art

as of the respective priority dates of the Asserted Patents. To describe the state of the art at the

time of the alleged inventions, in addition to the references listed on the face of the Asserted Patents

and those references listed in Section B and charted in Exhibits A-1–H-11, Defendants may rely

on at least the references listed below and any admitted prior art discussed in the Asserted Patent

and file histories:

1.      U.S. Patent No. 7,126,921

        •   Bradley Cain, Fast link state flooding, Globecom ’00 - IEEE. Global
            Telecommunications Conference. Conference Record (Cat. No.00CH37137) (Dec.
            2000) (“Cain IEEE”)

        •   CA2310524 to Fedyk et al. (“Fedyk”)

        •   CA2311197 to Cottreau et al. (“Cottreau”)

        •   CA2374621 to Ricciulli (“Ricciulli”)

        •   D.E. Comer, et al., High-speed propagation of link status routing control information,
            Proceedings of the Second IEEE Symposium on Parallel and Distributed Processing
            1990 (Dec. 1990)

        •   J. Moy, Hitless OSPF Restart draft-ietf-ospf-hitless-restart-00.txt, IETF Network
            Working Group (“Hitless OSPF Restart Feb. 2001”)

        •   J. Moy, Hitless OSPF Restart draft-ietf-ospf-hitless-restart-01.txt, IETF Network
            Working Group (“Hitless OSPF Restart Aug. 2001”)

        •   Shree Murthy, Routing in Packet-Switched Networks Using Path-Finding Algorithms,
            University of California Santa Cruz (1996)

        •   U.S. Patent No. 5,065,399 to Hasegawa et al. (“Hasegawa”)

        •   U.S. Patent No. 5,265,092 to Soloway et al. (“Soloway”)

        •   U.S. Patent No. 5,654,958 to Natarajan (“Natarajan”)

        •   U.S. Patent No. 5,825,772 to Dobbins et al. (“Dobbins”)




                                                  11
     Case 6:20-cv-00482-ADA Document 76-1 Filed 02/17/21 Page 16 of 102




     •   U.S. Patent No. 5,903,545 to Sabourin (“Sabourin”)

     •   U.S. Patent No. 5,917,820 to Rekhter (“Rekhter”)

     •   U.S. Patent No. 6,301,252 to Rangachar (“Rangachar”)

     •   U.S. Patent No. 6,349,091 to Li (“Li ’091”)

     •   U.S. Patent No. 6,385,174 to Li (“Li ’174”)

     •   U.S. Patent No. 6,606,325 to Cain (“Cain ’325”); U.S. Patent No. 6,650,626 to Cain
         (“Cain ’626”); U.S. Patent No. 6,871,235 to Cain (“Cain ’235”); U.S. Patent No.
         6,928,483 to Cain (“Cain ’483”) (collectively the “Cain Disclosure”)

     •   U.S. Patent No. 6,667,957 to Corson et al. (“Corson”)

     •   U.S. Patent No. 6,680,934 to Cain (“Cain ’934”)

     •   U.S. Patent No. 6,892,329 to Bruckman (“Bruckman”)

     •   U.S. Patent No. 6,917,983 to Li (“Li ’983”)

     •   U.S. Patent No. 6,980,537 to Liu (“Liu”)

     •   U.S. Patent No. 6,985,959 to Lee (“Lee”)

     •   U.S. Patent No. 6,992,978 to Humblet et al. (“Humblet”)

     •   U.S. Patent No. 7,058,016 to Harper (“Harper”)

     •   U.S. Patent No. 7,593,321 to Galand et al. (“Galand”)

     •   U.S. Patent Pub. No. 2001/0034853 to Takatama et al. (“Takatama”)

     •   U.S. Patent Pub. No. 2002/0029287 to Yemini et al. (“Yemini”)

     •   U.S. Patent Pub. No. 2002/0062388 to Ogier et al. (“Ogier”)

     •   U.S. Patent Pub. No. 2002/0114272 to Stewart (“Stewart”)

     •   U.S. Patent Pub. No. 2002/0131362 to Callon (“Callon”)

     •   U.S. Patent Pub. No. 2003/0031126 to Mayweather et al. (“Mayweather”)

2.   U.S. Patent No. 7,212,536

     •   U.S. Patent No. 7,869,425 to Elliott et al. (“Elliott”)



                                               12
Case 6:20-cv-00482-ADA Document 76-1 Filed 02/17/21 Page 17 of 102




•   U.S. Patent No. 6,917,614 Laubach et al. (“Laubach”)

•   U.S. Patent No. 5,850,395 to Hauser et al. (“Hauser”)

•   U.S. Patent No. 7,961,727 to Duncan et al. (“Duncan”)

•   U.S. Patent No. 6,470,025 to Wilson et al. (“Wilson”)

•   U.S. Patent Pub. No. 2002/0080808 to Leung (“Leung”)

•   U.S. Patent No. 6,430,188 to Kadambi et al. (“Kadambi”)

•   U.S. Patent No. 6,459,698 to Acharya (“Acharya”)

•   U.S. Patent No. 7,039,057 to Acharya et al. (“Acharya II”)

•   U.S. Patent No. 7,292,577 to Ginipalli (“Ginipalli”)

•   U.S. Patent No. 7,150,021 to Vajjhala et al. (“Vajjjhala”)

•   U.S. Patent Pub. No. 2002/0196737 to Bullard (“Bullard”)

•   U.S. Patent No. 6,639,901 to Katzri et al. (“Katzri”)

•   U.S. Patent No. 5,610,913 to Tomonaga et al. (“Tomanaga”)

•   U.S. Patent No. 5,491,691 to Shtayer et al. ( “Shtayer”)

•   WO 2001/065783 to Sydhoff et al. (“Sydhoff”)

•   U.S. Patent No. 6,104,696 to Kadambi et al. (“Kadambi”)

•   WO 2000/014928 to Jennings (“Jennings”)

•   WO 2000/051290 to Rao et al. (“Rao”)

•   CA 2217315 to Proulx et al. (“Proulx”)

•   IEEE 802.1D (1998)

•   IEEE 802.1Q (1998)

•   RFC 791, Internet Protocol (September 1981)

•   RFC 793, Transmission Control Protocol (September 1981)

•   INFO Brief Dell PowerConnect 5012 (September 2001)



                                        13
     Case 6:20-cv-00482-ADA Document 76-1 Filed 02/17/21 Page 18 of 102




     •   Introduction to InfiniBand, White Paper, Mellanox Technologies (2010)

     •   Introduction to InfiniBand for End Users, Paul Grun (2010).

     •   A Framework for Integrated Services Ove Shared and Switched IEEE 802 LAN
         Technologies, Ghanwani et al. (May 2000)

     •   The UPSTREAMS Protocol for HFC Networks, Laubach (June 23 1997)

     •   QoS Paramters in IP and ATM and How IP Maps onto ATM, Singh (May 1999)

     •   ATM Internetworking, Alles (1995)

     •   Media Access Control Protocol Based on DOCSIS 1.1, IEEE (December 24, 1999)

3.   U.S. Patent No. 7,424,020

     •   IEEE 802.3u-1995

     •   U.S. Patent No. 6,078,957 to Adelman et al. (“Adelman”)

     •   U.S. Patent No. 6,996,631 to Aiken et al. (“Aiken”)

     •   U.S. Patent Pub. No. 2002/0165947 to Akerman et al. (“Akerman”)

     •   U.S. Patent No. 6,118,785 to Araujo et al. (“Araujo”)

     •   U.S. Patent No. 7,088,714 to Athreya et al. (“Athreya”)

     •   U.S. Patent No. 5,274,634 to Babiarz (“Babiarz”)

     •   U.S. Patent No. 6,115,394 to Balachandran et al. (“Balachandran”)

     •   U.S. Patent Pub. No. 2002/0064164 to Barany et al. (“Barany”)

     •   U.S. Patent No. 6,901,075 to Baron (“Baron”)

     •   U.S. Patent No. 6,845,102 to Bendelac et al. (“Bendelac”)

     •   U.S. Patent Pub. No. 2002/0116397 to Berg (“Berg”)

     •   U.S. Patent Pub. No. 2002/0161910 to Bill et al. (“Bill”)

     •   U.S. Patent No. 6,516,352 to Booth et al. (“Booth”)

     •   U.S. Patent Pub. No. 2001/0047433 to Boucher et al. (“Boucher”)




                                             14
Case 6:20-cv-00482-ADA Document 76-1 Filed 02/17/21 Page 19 of 102




•   Anshul Chadda, Design, Implementation, and Performance Analysis of Session Layer
    Protocols for SCSI over TCP/IP (August 2001) (“Chadda”)

•   David Cheriton, TRIAD: A Scalable Deployable NAT-based Internet Architecture,
    Stanford Computer Science Technical Report (2000)

•   U.S. Patent No. 5,915,119 to Cone (“Cone”)

•   U.S. Patent No. 6,636,499 to Dowling (“Dowling”)

•   U.S. Patent No. 6,917,626 to Duvvury (“Duvvury”)

•   WO 1992/019054 to Ferdinand et al. (“Ferdinand”)

•   U.S. Patent Pub. No. 2003/0053457 to Fox et al. (“Fox”)

•   U.S. Patent No. 7,301,952 to Furukawa et al. (“Furukawa”)

•   U.S. Patent Pub. No. 2002/0124084 to Furukawa et al. (“Furukawa II”)

•   U.S. Patent No. 5,550,984 to Gelb (“Gelb”)

•   U.S. Patent No. 6,405,254 to Hadland (“Hadland”)

•   U.S. Patent Pub. No. 2004/0148425 to Haumont et al. (“Haumont”)

•   Martin W. Murhammer, IP Network Design Guide, IBM (June 1999) (“IBM IP
    Network Design Guide”)

•   U.S. Patent No. 7,290,063 to Kalliokulju et al. (“Kalliokulju”)

•   U.S. Patent Pub. No. 2002/0129167 to Kanai et al. (“Kanai”)

•   U.S. Patent Pub. No. 2002/0133595 to Kimura et al. (“Kimura”)

•   U.S. Patent No. 6,957,346 to Kivinen (“Kivinen”)

•   U.S. Patent No. 6,977,896 to Kobayashi (“Kobayashi”)

•   EP 1,137,238 to Koo et al. (“Koo”)

•   U.S. Patent No. 6,608,841 to Koodli (“Koodli”)

•   EP 1,113,647 to Kung et al. (“Kung”)

•   U.S. Patent No. 6,400,730 to Latif et al. (“Latif”)

•   EP 1,125,418 to Lioy (“Lioy”)


                                         15
     Case 6:20-cv-00482-ADA Document 76-1 Filed 02/17/21 Page 20 of 102




     •   U.S. Patent Pub. No. 2003/0093567 to Lolayekar et al. (“Lolayekar”)

     •   U.S. Patent Pub. No. 2004/0133634 to Luke et al. (“Luke”)

     •   U.S. Patent No. 6,856,591 to Ma et al. (“Ma”)

     •   U.S. Patent No. 6,667,980 to Modi et al. (“Modi”)

     •   U.S. Patent No. 7,023,863 to Naudus et al. (“Naudus”)

     •   U.S. Patent No. 6,055,236 to Nessett et al. (“Nessett”)

     •   U.S. Patent No. 6,678,735 to Orton et al. (“Orton”)

     •   U.S. Patent Pub. No. 2002/0124090 to Poier et al. (“Poier”)

     •   RFC 2507 – IP Header Compression (February 1999)

     •   RFC 3022 – Traditional IP Network Address Translator (Traditional NAT) (January
         2001)

     •   U.S. Patent No. 7,215,684 to Rosen et al. (“Rosen”)

     •   Niraj Shah, Understanding Network Processors, (September 4, 2001) (“Shah”)

     •   U.S. Patent No. 7,143,187 to Takeda et al. (“Takeda”)

     •   U.S. Patent Pub. No. 2002/0138628 to Tingley et al. (“Tingley”)

     •   U.S. Patent No. 7,424,012 to Tzeng (“Tzeng”)

     •   U.S. Patent No. 7,031,325 to Williams (“Williams”)

     •   Daniel Zinca et al, Performance Evaluation of Layer 4 Switching in IPv6 versus IPv4
         Acta Technica Napocensis (2001) (“Zinca”)

4.   U.S. Patent No. 7,453,888

     •   Anthony Bruno, CCIE Routing and Switching Exam Certification Guide, Cisco Press
         (August 16, 2002)

     •   Avaya P333t Stackable Switch (2001) (“Avaya P333T Stack”)

     •   Avaya, User’s Guide Avaya P333t Stackable Switch Software Version 3.3, Avaya
         (June 2001) (“Avaya P333T Manual 3.3”)

     •   Avaya, User’s Guide Avaya P333t Stackable Switch Software Version 3.8, Avaya
         (February 2002) (“Avaya P333T Manual 3.8”)


                                             16
Case 6:20-cv-00482-ADA Document 76-1 Filed 02/17/21 Page 21 of 102




•   Catalyst 6000 Family Switches (1999) (“Cisco 6000 Switches”)

•   Cisco Systems, Inc., Catalyst 6000 Family Software Configuration Guide Software
    Release 6.1 , Cisco Systems, Inc. (2000) (“Cisco 6000 Manual”)

•   EP 1212867 to Malalur (“Malalur”)

•   Hewlett-Packard Company, Advanced Configuration and Management Guide for the
    HP ProCurve Routing Switches 9304M, 9308M, 6308M-SX and the HP ProCurve
    Switch (software release 6.6.x and 7.1.x), Hewlett-Packard Company (December
    2000) (“HP ProCurve Manual”)

•   HP ProCurve Routing Switches 9304M, 9308M, 6308M-SX and the HP ProCurve
    Switch (2000) (“HP ProCurve Switches”)

•   IEEE 802.1D (1998)

•   IEEE 802.1Q (1998)

•   International Publication No. WO1999/037064 to Rijhsinghani (“Rijhsinghani”)

•   Kennedy Clark et al., Cisco LAN Switching, Cisco Press (August 26, 1999) (“Cisco
    LAN Switching”)

•   Riverstone Networks, Inc., RS Switch Router User Guide Release 7.0, Riverstone
    Networks, Inc. (2001) (“Riverstone Manual”)

•   RS Switch Router Software (2001) (“Riverstone Software”)

•   U.S. Patent No. 5,394,402 to Ross (“Ross”)

•   U.S. Patent No. 5,764,636 to Edsall (“Edsall”)

•   U.S. Patent No. 5,878,232 to Marimuthu (“Marimuthu”)

•   U.S. Patent No. 5,892,912 to Suzuki et al. (“Suzuki”)

•   U.S. Patent No. 5,920,699 to Bare (“Bare”)

•   U.S. Patent No. 5,959,989 to Gleeson et al. (“Gleeson”)

•   U.S. Patent No. 5,963,556 to Varghese et al. (“Varghese”)

•   U.S. Patent No. 6,032,194 to Gai et al. (“Gai ’194”)

•   U.S. Patent No. 6,041,057 to Stone (“Stone”)

•   U.S. Patent No. 6,104,696 to Kadambi et al. (“Kadambi”)


                                        17
     Case 6:20-cv-00482-ADA Document 76-1 Filed 02/17/21 Page 22 of 102




     •   U.S. Patent No. 6,430,621 to Srikanth et al. (“Srikanth”)

     •   U.S. Patent No. 6,515,969 to Smith (“Smith”)

     •   U.S. Patent No. 6,678,241 to Gai et al. (“Gai ’241”)

     •   U.S. Patent No. 6,681,232 to Sistanizadeh et al. (“Sistanizadeh”)

     •   U.S. Patent No. 6,684,241 to Sandick et al. (“Sandick”)

     •   U.S. Patent No. 6,757,298 to Burns et al (“Burns”)

     •   U.S. Patent No. 6,785,272 to Sugihara (“Sugihara”)

     •   U.S. Patent No. 6,788,681 to Hurren et al. (“Hurren”)

     •   U.S. Patent No. 6,839,348 to Tang et. al. (“Tang”)

     •   U.S. Patent No. 6,934,262 to Lau et al. (“Lau ’262”)

     •   U.S. Patent No. 6,963,575 to Sistanizadeh et al. (“Sistanizadeh”)

     •   U.S. Patent No. 7,054,277 to Lau et al. (“Lau ’277”)

     •   U.S. Patent No. 7,061,875 to Portolani et al. (“Portolani”)

     •   U.S. Patent No. 7,188,364 to Volpano (“Volpano”)

     •   U.S. Patent No. 7,680,031 to Luft et al. (“Luft”)

     •   U.S. Patent Pub. No. 2001/0025318 to Higashiyama (“Higashiyama”)

     •   U.S. Patent Pub. No. 2003/0133412 to Iyer et al. (“Iyer”)

     •   U.S. Patent Pub. No. 2003/0152075 to Hawthorne et al. (“Hawthorne”)

     •   U.S. Patent Pub. No. 2003/0235191 to Heggarty et al. (“Heggarty”)

     •   U.S. Patent Pub. No. 2004/0223463 to MacKiewich et al. (“MacKiewich”)

5.   U.S. Patent No. 7,565,435

     •   U.S. Patent No. 7,180,899 to De Silva et al. (“De Silva”)

     •   U.S. Patent No. 6,898,189 to Di Benedetto et al. (“Di Benedetto”)

     •   U.S. Patent No. 6,937,576 to Di Benedetto et al. (“Di Benedetto II”)



                                              18
Case 6:20-cv-00482-ADA Document 76-1 Filed 02/17/21 Page 23 of 102




•   U.S. Patent No. 6,813,250 to Fine et al. (“Fine”)

•   U.S. Patent No. 7,606,939 to Finn (“Finn II”)

•   U.S. Patent No. 7,877,483 to Finn (“Finn III”)

•   U.S. Patent No. 6,678,241 to Gai et al. (“Gai”)

•   U.S. Patent Pub. No. 2003/202463 to Heer et al. (“Heer”)

•   U.S. Patent No. 7,177,946 to Kaluve et al. (“Kaluve”)

•   U.S. Patent Pub. No. 2001/0005369 to Kloth (“Kloth”)

•   U.S. Patent No. 7,061,875 to Portolani et al. (“Portolani”)

•   U.S. Patent No. 6,826,158 to Seaman et al. (“Seaman”)

•   U.S. Patent Pub. No. 2003/0169694 to Seaman (“Seaman II”)

•   U.S. Patent No. 7,480,258 to Shuen et al. (“Shuen”)

•   U.S. Patent No. 6,515,969 to Smith (“Smith”)

•   U.S. Patent No. 6,041,057 to Stone (“Stone”)

•   3com SuperStack 3 Switch 4200 Series (November 2002)

•   3com SuperStack 3 Switch 4900 Series (November 2002)

•   3com Switch 3812 and Switch 3824 Implementation Guide (May 2003)

•   Allied Telesyn User's Guide for the AT-8326GB Fast Ethernet Switch (2003)

•   Catalyst 3750 Switch Software Configuration Guide and Catalyst 3750 Switch
    Command Reference (July 2003)

•   Catalyst 6500 Series Cisco IOS Software Configuration Guide, 12.2 SX (October
    2003)

•   Cisco AVVID Network Infrastructure: Implementing 802.1w and 802.1s in Campus
    Networks (April 2003)

•   David Stott, Layer-2 Path Discovery Using Spanning Tree MIBs (March 7, 2002)

•   Heeyeol Yu, Efficient Building Method of Multiple Spanning Tree for QoS and Load
    Balancing, IEEE Global Telecommunications Conference (Dec. 1-5, 2003)



                                         19
     Case 6:20-cv-00482-ADA Document 76-1 Filed 02/17/21 Page 24 of 102




     •   IEEE 802.1Q (May 7, 2003)

     •   Installation and Basic Configuration Guide for the HP ProCurve Routing Switches
         (September 2003)

     •   Kennedy Clark, Cisco LAN Switching (August 26, 1999)

     •   Radia Perlman, Interconnections (1999)

     •   Wanyi Gu, Metro and Access Networks II, Proceedings of SPIE (October 16-17,
         2002)

     •   Seth Atkins, IBM eserver BladeCenter Networking Options (July 2003)

     •   TigerSwitch 10/100/1000 Management Guide (October 2003)

     •   User Manual for the NETGEAR 7300 Series Layer 3 Managed Switch Software
         (November 2003)

     •   Wanyi Gu, Metro and Access Networks II, Proceedings of SPIE (October 2002)

6.   U.S. Patent No. 8,402,129

     •   U.S. Patent No. 6,160,999 to Chheda et al. (“Chheda”)

     •   U.S. Patent No. 6,115,393 to Engel et al. (“Engel”)

     •   U.S. Patent No. 6,067,460 to Alanara et al. (“Alanara”)

     •   U.S. Patent No. 4,065,758 to Barbier et al. (“Barbier”)

     •   U.S. Patent No. 3,305,786 to Smith et al. (“Smith”)

     •   U.S. Patent No. 7,043,231 to Bhatia et al. (“Bhatia”)

     •   U.S. Patent No. 6,748,445 to Darcy et al. (“Darcy”)

     •   U.S. Patent No. 6,222,547 to Schwuttke et al. (“Schwuttke”)

     •   U.S. Patent No. 5,955,946 to Beheshti et al. (“Beheshti”)

     •   U.S. Patent No. 4,654,806 to Poyser et al. (“Poyser”)

     •   U.S. Patent No. 5,751,964 to Ordanic et al. (“Ordanic”)

     •   U.S. Patent No. 6,597,777 to Ho et al. (“Ho”)

     •   U.S. Patent No. 6,122,664 to Boukobza et al. (“Boukobza”)


                                             20
     Case 6:20-cv-00482-ADA Document 76-1 Filed 02/17/21 Page 25 of 102




     •   JPH10161986 to Yohimasa et al. (“Yohimasa”)

     •   JPH07282090 to Yasuo et al. (“Yasuo ‘090”)

     •   JPH07104842 to Yasuo et al. (“Yasuo 842”)

     •   Gensym Rocket NetCure © Software

     •   Seetharaman Balasubramanian, An Architecture for Protection of Network Hosts from
         Denial of Service Attacks, Thesis University of Florida (2000).

     •   Joseph Barrus, A Distributed Autonomous-Agent Network-Intrusion Detection and
         Response System, Command and Control Research and Technology Symposium
         (June 1998).

     •   Wilmer Caripe, Network Awareness and Mobile Agent Systems, IEEE
         Communications Magazine (July 1998).

     •   Andreas Pistillides, Effective Control of Traffic Flow in ATM Networks Using Fuzzy
         Explicit Rate marking (FERM), Journal on Selected Areas in Communications, Vol
         15. No. 2. (February 1997).

     •   Martin Gunnarsson, Automated Testing of SNMP Controlled Equipment, Erricson
         Telecom AB Master’s Project Report (June 24, 1999)

     •   Michael B. Jones et al., Modular Real-Time Resource Management in the Rialto
         Operating System, Microsoft Research (May 1995)

     •   Mingbo Xiao et al., Resource Management in Power-Controlled Cellular Wireless
         Systems, Wireless Communications and Mobile Computing (2001)

     •   Blair Zajac, Viewing Your Network in Real-Time, SunWorld (September 1999)

7.   U.S. Patent No. 8,913,489

     •   U.S. Patent No. 7,916,628 to Ghosh et al. (“Ghosh”)

     •   U.S. Patent No. 7,961,727 to Duncan et al. (“Duncan”)

     •   U.S. Patent No. 8,005,013 to Teisberg et al. (“Teisberg”)

     •   U.S. Patent No. 8,089,965 to Mitsumori (“Mitsumori”)

     •   U.S. Patent No. 8,204,061 to Sane et al. (“Sane”)

     •   U.S. Patent No. 8,300,523 to Salam et al. (“Salam”)

     •   U.S. Patent No. 8,446,913 to Cheng et al. (“Cheng”)


                                             21
Case 6:20-cv-00482-ADA Document 76-1 Filed 02/17/21 Page 26 of 102




•   U.S. Patent No. 8,503,329 to Mullooly et al. (“Mullooly”)

•   U.S. Patent No. 8,570,856 to Southworth et al. (“Southworth”)

•   U.S. Patent No. 8,654,680 to Subramanian et al. (“Subramanian”)

•   U.S. Patent Pub. No. 2015/0195218 to Smith et al. (“Smith”)

•   KR101341272

•   EP1982447 to Narayanan et al. (“Narayanan”)

•   EP2255501 to Khan et al. (“Khan”)

•   U.S. Patent No. 7,161,948 to Sampath et al. (“Sampaht”)

•   U.S. Patent No. 7,173,934 to Lapuh et al. (“Lapuh”)

•   U.S. Patent No 7,463,579 to Lapuh et al. (“Lapuh II”)

•   U.S. Patent Pub. No. 2005/63395 to Smith et al. (“Smith”)

•   U.S. Patent Pub. No. 2008/68985 to Mieno (“Mieno”)

•   U.S. Patent Pub. No. 2011/292939 to Subramaian et al. (“Subramaian”)

•   U.S. Patent No. 8,305,878 to Bishara et al. (“Bishara”)

•   U.S. Patent No. 8,582,423 to Page et al. (“Page”)

•   U.S. Patent Pub. No. 2003/53470 to Divivier (“Divivier”)

•   U.S. Patent Pub. No. 2008/219237 to Thubert et al. (“Thubert”)

•   U.S. Patent Pub. No. 2008/228943 to Balus et al. (“Balus”)

•   U.S. Patent Pub. No. 2010/2703 to Kogata et al. (“Kotaga”)

•   U.S. Patent Pub. No. 2010/329110 to Rose et al. (“Rose”)

•   U.S. Patent Pub. No. 2011/222536 to Saavedra (“Saavedra”)

•   U.S. Patent Pub. No. 2012/0020206 to Busi et al. (“Busi”)

•   U.S. Patent Pub. No. 2012/33668 to Humphries (“Humphries”)

•   U.S. Patent Pub. No. 2012/33673 to Goel (“Goel”)



                                        22
Case 6:20-cv-00482-ADA Document 76-1 Filed 02/17/21 Page 27 of 102




•   U.S. Patent Pub. No. 2012/236730 to Zhou et al. (“Zhou”)

•   U.S. Patent Pub. No. 2013/64102 to Chang et al. (“Chang”)

•   U.S. Patent Pub. No. 2013/64137 to Santoso et al. (“Santoso”)

•   U.S. Patent Pub. No. 2013/73711 to Hanka et al. (“Hanka”)

•   U.S. Patent Pub. No. 2013/77621 to Da Silva et al. (“Da Silva”)

•   U.S. Patent Pub. No. 2013/336317 to Mithyantha et al. (“Mithyantha”)

•   U.S. Patent No. 7.639,605 to Narayanan et al. (“Narayanan”)

•   U.S. Patent Pub. No. 2012/0002534 to Lissianoi (“Lissianoi”)

•   U.S. Patent Pub. No. 2013/0077471 to Assarpour (“Assarpour”)

•   U.S. Patent Pub. No. 2008/0205408 to Wakumoto (“Wakumoto”)

•   U.S. Patent No. 8,902,734 to Wang et al. (“Wang”)

•   U.S. Patent Pub. No. 2013/0100854 to Tatikonda et al. (“Tatikonda”)

•   U.S. Patent No. 7,599,284 to Di Benedetto (“Di Benedetto”)

•   U.S. Patent No. 8,730,963 to Grosser et al. (“Grosser”)

•   U.S. Patent No. 8,724,517 to Bulusu et al. (“Bulusu”)

•   U.S. Patent Pub. No. 2010/0189117 to Gowda et al. (“Gowda”)

•   U.S. Patent Pub. No. 2005/0063395 to Smith et al. (“Smith”)

•   U.S. Patent No. 5,959,968 to Chin et al. (“Chin”)

•   U.S. Patent No. 8,503,329 to Mullooly et al. (“Mullooly”)

•   U.S. Patent No. 7,610,405 to Moberg et al. (“Moberg”)

•   RFC 2281 – Hot Standby Router Protocol (1998)

•   RFC 5798 – Virtual Router Redundant Protocol (March 2010)

•   Force10 Version 8.3.1.0 Quick Start Guide (December 15, 2009)

•   Force10 Configuration Guide for the C-Series Version 7.7.1.0 (July 11, 2008)



                                        23
     Case 6:20-cv-00482-ADA Document 76-1 Filed 02/17/21 Page 28 of 102




     •   Force10 Configuration Guide for the C-Series Version 6.5.1.0 (March 2006)

     •   Data center Evolution – A tutorial on state of the art, issues, and challenges by Kant
         (2009)

     •   VLANs and Trunking by Hucaby et al. (“Hucaby”) (October 25, 2002)

     •   VLAN Trunking using IEEE 802.1Q by Hedlund (“Hedlund”) (November 27, 2007)

     •   Cisco NX-OS Software Virtual PortChannel (2010)

     •   Virtual PortChannel Quick Configuration Guide (July 6, 2009)

     •   Virtual Switching Systems Best Practices (2008)

     •   Configuring Virtual Switching Systems (July 31, 2007)

     •   Link Aggregation Control Protocol (LACP) 802.3ad and VLACP for ES and ERS
         Technical Configuration Guide (September 2008)

     •   Cisco NX-OS Software Virtual PortChannel: Fundamental Concepts (2010)

     •   HP ProCurve Data Center Device Selection Guide (September 2009)

     •   Avaya Ethernet Routing Switch (October 2010)

8.   U.S. Patent No. 9,137,144

     •   U.S. Patent No. 7,697,528 to Parry et al. (“Parry”)

     •   U.S. Patent No. 7,724,704 to Simons et al. (“Simons”)

     •   U.S. Patent No. 8,769,148 to Singh et al. (“Singh”)

     •   U.S. Patent No. 8,897,130 to Matthews et al. (“Matthews”)

     •   U.S. Patent No. 9,049,137 to Markine et al. (“Markine”)

     •   U.S. Patent No. 9,071,541 to Atlas et al. (“Atlas”)

     •   U.S. 2004/0264380 to Kalkunte et al. (“Kalkunte”)

     •   U.S. 2008/0112323 to Agmon et al. (“Agmon”)

     •   U.S. 2009/0141622 to Bitar et al. (“Bitar”)

     •   U.S. 2012/0106347 to Allan et al. (“Allan”)



                                              24
      Case 6:20-cv-00482-ADA Document 76-1 Filed 02/17/21 Page 29 of 102




       •   U.S. 2013/0258835 to Colven et al. (“Colven”)

       •   KR20080050262A

       •   Dell PowerConnect 8024/8024F Switch, User’s Configuration Guide (September
           2011)

       •   Dell FTOS Configuration Guide for the S4810 System FTOS 8.3.10.1 (February
           2012)

       •   Dell FTOS Configuration Guide for the S60 System FTOS 8.3.3.8 (December 2012)

       •   Dell Powerconnect B-MLXe Family Technical Guidebook (January 2011)

       •   IEEE Standard 802.1aq (June 29, 2012).

       •   C. Hopps, Analysis of an Equal-Cost Multi-Path Algorithm (November 2000)

       •   C.Hopps, Multipath Issues in Unicast and Multicast Next-Hop Selection (November
           2000)

       •   Ari Lappetelainen, Equal Cost Multipath Routing in IP Networks, Aalto University
           School of Science and Technology (March 3, 2011)

       •   Yueh-Min Huang et al., Constructing Secure Group Communication Over Wireless
           Ad Hoc Networks Based on Virtual Subnet Model, IEEE Wireless Communications
           (October 2007)

       •   Ching-Hung Yeh et al., A Secure VLAN Construction Protocol Wireless Ad Hoc
           Networks, Dept. of Engineering Science National Cheng-Kung University (IEEE
           2005)

B.     Identification of Prior Art

       Defendants identify the following prior art now known to Defendants that anticipates or

renders obvious one or more of the Asserted Claims. Each of the following patents, publications,

systems, and products is prior art under at least one or more of 35 U.S.C. §§ 102(a), (b), (e), (f),

or (g) (pre-AIA) or § 102(a) (post-AIA), as applicable. Defendants’ reliance on each prior art

reference identified throughout these Preliminary Invalidity Contentions includes the reference

itself, anything incorporated by the reference, and any testimony by those with knowledge of the




                                                25
         Case 6:20-cv-00482-ADA Document 76-1 Filed 02/17/21 Page 30 of 102




reference, such as named authors and inventors. On information and belief, each listed document

or item became prior art at least as early as the dates specified.

         To the extent any limitation of any of the Asserted Claims is construed to have a similar

meaning, or to encompass similar feature(s) and/or function(s), with any other claim limitation,

and to the extent at least one claim chart in Exhibit A-1–H-11 hereto identifies any prior art

reference as disclosing or teaching such similarly construed claim limitation, such identified prior

art reference and Defendants’ contentions with respect to same, are incorporated by reference.

Priority dates identified for the prior art references are based on information currently available to

Defendants, and Defendants will amend this disclosure to the extent additional information

becomes available.

         To the extent that they are prior art, Defendants reserve the right to rely upon (1) foreign

counterparts of the U.S. Patents identified in Defendants’ Preliminary Invalidity Contentions, (2)

U.S. counterparts of foreign patents and foreign patent applications identified in Defendants’

Preliminary Invalidity Contentions, and (3) U.S. and foreign patents and patent applications

corresponding to articles and publications identified in Defendants’ Preliminary Invalidity

Contentions.

         The prior art identified below is exemplary; the claimed features are similarly described or

disclosed in additional prior art. Thus, Defendants reserve the right to rely on other evidence of

the prior art beyond the example references identified, including the prior art identified in Section

III.A.

         The primary references identified below, and as further described in Exhibits A-1–H-11,

each discloses, either expressly or inherently, every element of the Asserted Claims, thereby

anticipating those claims. To the extent Plaintiff contends that any primary reference does not




                                                  26
       Case 6:20-cv-00482-ADA Document 76-1 Filed 02/17/21 Page 31 of 102




anticipate the Asserted Claims, it would have been obvious to combine or modify the primary

references with concepts from other prior art, as explained herein and in Appendices A–L.

        In particular, for each limitation of the Asserted Claims that Plaintiff contends is not met

by a particular primary reference, Defendants contend that the limitation (and claim as a whole) is

obvious based on a combination of that particular primary reference with (1) any other primary

reference disclosing that limitation, (2) any admitted prior art, as explained in the background of

each patent or discussed in the file history, (3) any reference identified in Appendices A–L as

disclosing that limitation, and/or (4) the knowledge of a person of ordinary skill in the art and/or

any of the references and concepts discussed herein regarding the relevant background and state

of the art. The specific combinations of prior art that Defendants contend render the Asserted

Claims obvious are readily determinable as described herein, which is the most efficient manner

of identifying the combinations in light of the fact that Plaintiff has asserted 170 claims across 12

patents. 6 Defendants’ obviousness grounds for each dependent claim incorporate the obviousness

grounds for the claim(s) from which the dependent claim depends in addition to any obviousness

grounds identified in the charts for the dependent claim.

        Defendants do not yet have the benefit of Plaintiff’s positions on the prior art, including

what (if any) elements it contends are missing in each prior art reference, whether Plaintiff agrees

that a reference is in fact prior art, and whether Plaintiff agrees that a person of ordinary skill in

the art would be motivated to combine specific references. Defendants reserve the right to

supplement these obviousness positions (including identifying additional prior art combinations

and the associated reasons to combine) as discovery in the case progresses, including expert

discovery.


 6
     The other four cases are 6:20-cv-00480, 6:20-cv-00481, 6:20-cv-00485, 6:20-cv-00486.


                                                 27
      Case 6:20-cv-00482-ADA Document 76-1 Filed 02/17/21 Page 32 of 102




1.     U.S. Patent No. 7,126,921

a)     Prior Art Patents / Patent Publications

       •   U.S. Patent No. 5,265,092 to Soloway et al. (“Soloway”)

       •   U.S. Patent No. 5,654,958 to Natarajan (“Natarajan”)

       •   U.S. Patent No. 6,301,252 to Rangachar (“Rangachar”)

       •   U.S. Patent No. 6,349,091 to Li (“Li ’091”)

       •   U.S. Patent No. 6,385,174 to Li (“Li ’174”)

       •   U.S. Patent No. 6,606,325 to Cain (“Cain ’325”); U.S. Patent No. 6,650,626 to Cain
           (“Cain ’626”); U.S. Patent No. 6,871,235 to Cain (“Cain ’235”); U.S. Patent No.
           6,928,483 to Cain (“Cain ’483”) (collectively the “Cain Disclosure”)

       •   U.S. Patent No. 6,892,329 to Bruckman (“Bruckman”)

       •   U.S. Patent No. 6,985,959 to Lee (“Lee”)

       •   U.S. Patent No. 6,992,978 to Humblet et al. (“Humblet”)

       •   U.S. Patent No. 7,593,321 to Galand et al. (“Galand”)

       •   U.S. Patent Pub. No. 2003/0031126 to Mayweather et al. (“Mayweather”)

b)     Prior Art Publications

       •   J. Moy, Hitless OSPF Restart draft-ietf-ospf-hitless-restart-00.txt, IETF Network
           Working Group (“Hitless OSPF Restart Feb. 2001”)

       •   J. Moy, Hitless OSPF Restart draft-ietf-ospf-hitless-restart-01.txt, IETF Network
           Working Group (“Hitless OSPF Restart Aug. 2001”)

       •   Bradley Cain, Fast link state flooding, Globecom ’00 - IEEE. Global
           Telecommunications Conference. Conference Record (Cat. No.00CH37137) (Dec.
           2000) (“Cain IEEE”)

c)     Prior Invention Under § 102(g)

       For any of the prior art that Defendants have identified, Defendants may argue that the

authors or inventors of that prior art invented the subject matter claimed in the ’921 patent prior to




                                                 28
         Case 6:20-cv-00482-ADA Document 76-1 Filed 02/17/21 Page 33 of 102




the filing date of the ’921 patent, and discovery has not yet begun and Defendants will supplement

as discovery commences.

d)       Obviousness and Secondary References

         Defendants identify each of the references listed above as primary references that render

this patent anticipated, or at least obvious in view of the knowledge of a person of ordinary skill

in the art. In addition, these primary references may be combined with each other or with the

secondary references listed below to render this patent obvious under 35 U.S.C. § 103. One of

ordinary skill in the art would be motivated to combine these references as explained in Section

III.D:

         •   Bradley Cain, Fast link state flooding, Globecom ’00 - IEEE. Global
             Telecommunications Conference. Conference Record (Cat. No.00CH37137) (Dec.
             2000) (“Cain IEEE”)

         •   J. Moy, Hitless OSPF Restart draft-ietf-ospf-hitless-restart-00.txt, IETF Network
             Working Group (“Hitless OSPF Restart Feb. 2001”)

         •   J. Moy, Hitless OSPF Restart draft-ietf-ospf-hitless-restart-01.txt, IETF Network
             Working Group (“Hitless OSPF Restart Aug. 2001”)

         •   U.S. Patent No. 5,265,092 to Soloway et al. (“Soloway”)

         •   U.S. Patent No. 5,654,958 to Natarajan (“Natarajan”)

         •   U.S. Patent No. 6,301,252 to Rangachar (“Rangachar”)

         •   U.S. Patent No. 6,349,091 to Li (“Li ’091”)

         •   U.S. Patent No. 6,385,174 to Li (“Li ’174”)

         •   U.S. Patent No. 6,606,325 to Cain (“Cain ’325”); U.S. Patent No. 6,650,626 to Cain
             (“Cain ’626”); U.S. Patent No. 6,871,235 to Cain (“Cain ’235”); U.S. Patent No.
             6,928,483 to Cain (“Cain ’483”) (collectively the “Cain Disclosure”)

         •   U.S. Patent No. 6,892,329 to Bruckman (“Bruckman”)

         •   U.S. Patent No. 6,985,959 to Lee (“Lee”)

         •   U.S. Patent No. 6,992,978 to Humblet et al. (“Humblet”)


                                                 29
      Case 6:20-cv-00482-ADA Document 76-1 Filed 02/17/21 Page 34 of 102




       •   U.S. Patent No. 7,593,321 to Galand et al. (“Galand”)

       •   U.S. Patent Pub. No. 2003/0031126 to Mayweather et al. (“Mayweather”)

2.     U.S. Patent No. 7,212,536

a)     Prior Art Patents / Patent Publications

       •   U.S. Patent No. 6,459,698 to Acharya (“Acharya”)

       •   U.S. Patent Pub. No. 2002/0196737 to Bullard (“Bullard”)

       •   U.S. Patent No. 7,292,577 to Ginipalli (“Ginipalli”)

       •   U.S. Patent No. 5,850,395 to Hauser et al. (“Hauser”)

       •   U.S. Patent No. 6,639,901 to Katzri et al. (“Katzri”)

       •   WO 2000/051290 to Rao et al. (“Rao”)

       •   U.S. Patent No. 5,491,691 to Shtayer et al. ( “Shtayer”)

       •   U.S. Patent No. 5,610,913 to Tomonaga et al. (“Tomanaga”)

       •   U.S. Patent No. 7,150,021 to Vajjhala et al. (“Vajjjhala”)

       •   U.S. Patent No. 7,039,057 to Acharya et al. (“Acharya II”)

       •   U.S. Patent No. 5,485,455 to Dobbins et al. (“Dobbins”)

       •   U.S. Patent No. 5,933,425 to Iwata (“Iwata”)

b)     Prior Art Publications

       •   IEEE 802.1Q (1998)

       •   Support QoS in IP over ATM, G. Lai et al., May 27, 1998 (“Lai”)

c)     Prior Invention Under § 102(g)

       For any of the prior art that Defendants have identified, Defendants may argue that the

authors or inventors of that prior art invented the subject matter claimed in the ’536 patent prior to




                                                 30
         Case 6:20-cv-00482-ADA Document 76-1 Filed 02/17/21 Page 35 of 102




the filing date of the ’536 patent, and discovery has not yet begun and Defendants will supplement

as discovery commences.

d)       Obviousness and Secondary References

         Defendants identify each of the references listed above as primary references that render

this patent anticipated, or at least obvious in view of the knowledge of a person of ordinary skill

in the art. In addition, these primary references may be combined with each other or with the

secondary references listed below to render this patent obvious under 35 U.S.C. § 103. One of

ordinary skill in the art would be motivated to combine these references as explained in Section

III.D:

         •   U.S. Patent No. 7,869,425 to Elliott et al. (“Elliott”)

         •   U.S. Patent No. 6,917,614 Laubach et al. (“Laubach”)

         •   U.S. Patent No. 7,961,727 to Duncan et al. (“Duncan”)

         •   U.S. Patent No. 6,470,025 to Wilson et al. (“Wilson”)

         •   U.S. Patent Pub. No. 2002/0080808 to Leung (“Leung”)

         •   U.S. Patent No. 6,430,188 to Kadambi et al. (“Kadambi”)

         •   WO 2001/065783 to Sydhoff et al. (“Sydhoff”)

         •   U.S. Patent No. 6,104,696 to Kadambi et al. (“Kadambi”)

         •   WO 2000/014928 to Jennings (“Jennings”)

         •   CA 2217315 to Proulx et al. (“Proulx”)

         •   IEEE 802.1D (1998)

         •   RFC 791, Internet Protocol (September 1981)

         •   RFC 793, Transmission Control Protocol (September 1981)

         •   INFO Brief Dell PowerConnect 5012 (September 2001)

         •   A Quality of Service Architecture, A. Campbell et al., April 1, 1994 (“Cambell”)



                                                   31
      Case 6:20-cv-00482-ADA Document 76-1 Filed 02/17/21 Page 36 of 102




       •   Space Priority Management in Shared Memory ATM Switch, A. Chaoudhury et al.,
           1993 (“Choudhury”)

       •   Data Transfer for HIPERLAN, P. Jacquet, 1996 (“Jacquet”)

       •   Priority Queueing Strategies and Buffer Allocation Protocols for Traffic Control at an
           ATM Integrated Broadband Switching System, A. Lin, December 1991 (“Lin”)

3.     U.S. Patent No. 7,424,020

a)     Prior Art Patents / Patent Publications

       •   U.S. Patent No. 6,115,394 to Balachandran et al. (“Balachandran”)

       •   U.S. Patent No. 6,608,841 to Koodli (“Koodli”)

       •   U.S. Patent No. 6,400,730 to Latif et al. (“Latif”)

       •   U.S. Patent Pub. No. 2003/0093567 to Lolayekar et al. (“Lolayekar”)

       •   U.S. Patent No. 6,055,236 to Nessett et al. (“Nessett”)

       •   U.S. Patent No. 7,424,012 to Tzeng (“Tzeng”)

       •   U.S. Patent No. 7,031,325 to Williams (“Williams”)

b)     Prior Art Publications

       •   Martin W. Murhammer, IP Network Design Guide, IBM (June 1999) (“IBM IP
           Network Design Guide”)

c)     Prior Invention Under § 102(g)

       For any of the prior art that Defendants have identified, Defendants may argue that the

authors or inventors of that prior art invented the subject matter claimed in the ’435 patent prior to

the filing date of the ’435 patent. Discovery has not yet begun and Defendants reserve the right to

supplement as discovery commences.

d)     Obviousness and Secondary References

       Defendants identify each of the references listed above as primary references that render

this patent anticipated, or at least obvious in view of the knowledge of a person of ordinary skill

in the art. In addition, these primary references may be combined with each other or with the


                                                 32
         Case 6:20-cv-00482-ADA Document 76-1 Filed 02/17/21 Page 37 of 102




secondary references listed below to render this patent obvious under 35 U.S.C. § 103. One of

ordinary skill in the art would be motivated to combine these references as explained in Section

III.D:

         •   IEEE 802.3u-1995

         •   U.S. Patent No. 6,078,957 to Adelman et al. (“Adelman”)

         •   U.S. Patent Pub. No. 2001/0047433 to Boucher et al. (“Boucher”)

         •   Anshul Chadda, Design, Implementation, and Performance Analysis of Session Layer
             Protocols for SCSI over TCP/IP (August 2001) (“Chadda”)

         •   U.S. Patent Pub. No. 2004/0148425 to Haumont et al. (“Haumont”)

         •   EP 1,137,238 to Koo et al. (“Koo”)

         •   U.S. Patent No. 6,856,591 to Ma et al. (“Ma”)

         •   RFC 2507 – IP Header Compression (February 1999)

         •   RFC 3022 – Traditional IP Network Address Translator (Traditional NAT) (January
             2001)

         •   Niraj Shah, Understanding Network Processors, (September 4, 2001) (“Shah”)

         •   Daniel Zinca et al, Performance Evaluation of Layer 4 Switching in IPv6 versus IPv4
             Acta Technica Napocensis (2001) (“Zinca”)

4.       U.S. Patent No. 7,453,888

a)       Prior Art Patents / Patent Publications

         •   U.S. Patent No. 5,394,402 to Ross (“Ross”)

         •   U.S. Patent No. 5,878,232 to Marimuthu (“Marimuthu”)

         •   U.S. Patent No. 5,892,912 to Suzuki et al. (“Suzuki”)

         •   U.S. Patent No. 6,032,194 to Gai et al. (“Gai ’194”)

         •   U.S. Patent No. 6,041,057 to Stone (“Stone”)

         •   U.S. Patent No. 6,104,696 to Kadambi et al. (“Kadambi”)

         •   U.S. Patent No. 6,515,969 to Smith (“Smith”)


                                                  33
      Case 6:20-cv-00482-ADA Document 76-1 Filed 02/17/21 Page 38 of 102




       •   U.S. Patent No. 6,678,241 to Gai et al. (“Gai ’241”)

       •   U.S. Patent No. 6,839,348 to Tang et. al. (“Tang”)

       •   U.S. Patent Pub. No. 2001/0025318 to Higashiyama (“Higashiyama”)

b)     Prior Art Publications

       •   Avaya, User’s Guide Avaya P333t Stackable Switch Software Version 3.3, Avaya
           (June 2001) (“Avaya P333T Manual 3.3”)

       •   Avaya, User’s Guide Avaya P333t Stackable Switch Software Version 3.8, Avaya
           (February 2002) (“Avaya P333T Manual 3.8”)

       •   Cisco Systems, Inc., Catalyst 6000 Family Software Configuration Guide Software
           Release 6.1 , Cisco Systems, Inc. (2000) (“Cisco 6000 Manual”)

       •   Hewlett-Packard Company, Advanced Configuration and Management Guide for the
           HP ProCurve Routing Switches 9304M, 9308M, 6308M-SX and the HP ProCurve
           Switch (software release 6.6.x and 7.1.x), Hewlett-Packard Company (December
           2000) (“HP ProCurve Manual”)

       •   IEEE 802.1Q (1998)

       •   Kennedy Clark et al., Cisco LAN Switching, Cisco Press (August 26, 1999) (“Cisco
           LAN Switching”)

       •   Riverstone Networks, Inc., RS Switch Router User Guide Release 7.0, Riverstone
           Networks, Inc. (2001) (“Riverstone Manual”) (2001)

c)     Prior Art Systems

       Defendants identify the following systems—including constituent software, hardware,

methods, and processes—as prior art that anticipate or render obvious the Asserted Claims of this

patent. Each system (1) was known or used in this country before the alleged invention of the

claimed subject matter of the patent-in-suit; (2) was in public use and/or on sale in this country

more than one year before the filing date of the application for the patent-in-suit; and/or (3) was

invented and not abandoned, suppressed, or concealed prior to the alleged invention of the patent-

in-suit. Defendants reserve the right to rely on the below systems themselves as prior art, as well




                                                34
         Case 6:20-cv-00482-ADA Document 76-1 Filed 02/17/21 Page 39 of 102




as any of the references describing these systems individually or in any combination, as well as

testimony from any inventor or developer of these systems.

         •   Avaya P333t Stackable Switch (2001) (“Avaya P333T Stack”)

         •   Catalyst 6000 Family Switches (1999) (“Cisco 6000 Switches”)

         •   HP ProCurve Routing Switches 9304M, 9308M, 6308M-SX and the HP ProCurve
             Switch (2000) (“HP ProCurve Switches”)

         •   RS Switch Router Software (2001) (“Riverstone Software”)

d)       Prior Invention Under § 102(g)

         For any of the prior art that Defendants have identified, Defendants may argue that the

authors or inventors of that prior art invented the subject matter claimed in the ’888 patent prior to

the filing date of the ’888 patent. Discovery has not yet begun and Defendants reserve the right to

supplement as discovery commences.

e)       Obviousness and Secondary References

         Defendants identify each of the references listed above as primary references that render

this patent anticipated, or at least obvious in view of the knowledge of a person of ordinary skill

in the art. In addition, these primary references may be combined with each other or with the

secondary references listed below to render this patent obvious under 35 U.S.C. § 103. One of

ordinary skill in the art would be motivated to combine these references as explained in Section

III.D:

         •   Avaya P333t Stackable Switch (2001) (“Avaya P333T Stack”)

         •   Avaya, User’s Guide Avaya P333t Stackable Switch Software Version 3.3, Avaya
             (June 2001) (“Avaya P333T Manual 3.3”)

         •   Avaya, User’s Guide Avaya P333t Stackable Switch Software Version 3.8, Avaya
             (February 2002) (“Avaya P333T Manual 3.8”)

         •   Catalyst 6000 Family Switches (1999) (“Cisco 6000 Switches”)



                                                 35
     Case 6:20-cv-00482-ADA Document 76-1 Filed 02/17/21 Page 40 of 102




     •   Cisco Systems, Inc., Catalyst 6000 Family Software Configuration Guide Software
         Release 6.1 , Cisco Systems, Inc. (2000) (“Cisco 6000 Manual”)

     •   Hewlett-Packard Company, Advanced Configuration and Management Guide for the
         HP ProCurve Routing Switches 9304M, 9308M, 6308M-SX and the HP ProCurve
         Switch (software release 6.6.x and 7.1.x), Hewlett-Packard Company (December
         2000) (“HP ProCurve Manual”)

     •   HP ProCurve Routing Switches 9304M, 9308M, 6308M-SX and the HP ProCurve
         Switch (2000) (“HP ProCurve Switches”)

     •   IEEE 802.1Q (1998)

     •   Kennedy Clark et al., Cisco LAN Switching, Cisco Press (August 26, 1999) (“Cisco
         LAN Switching”)

     •   Riverstone Networks, Inc., RS Switch Router User Guide Release 7.0, Riverstone
         Networks, Inc. (2001) (“Riverstone Manual”) (2001)

     •   RS Switch Router Software (2001) (“Riverstone Software”)

     •   U.S. Patent No. 5,394,402 to Ross (“Ross”)

     •   U.S. Patent No. 5,878,232 to Marimuthu (“Marimuthu”)

     •   U.S. Patent No. 5,892,912 to Suzuki et al. (“Suzuki”)

     •   U.S. Patent No. 6,032,194 to Gai et al. (“Gai ’194”)

     •   U.S. Patent No. 6,041,057 to Stone (“Stone”)

     •   U.S. Patent No. 6,104,696 to Kadambi et al. (“Kadambi”)

     •   U.S. Patent No. 6,515,969 to Smith (“Smith”)

     •   U.S. Patent No. 6,678,241 to Gai et al. (“Gai ’241”)

     •   U.S. Patent No. 6,839,348 to Tang et. al. (“Tang”)

     •   U.S. Patent Pub. No. 2001/0025318 to Higashiyama (“Higashiyama”)

5.   U.S. Patent No. 7,565,435

a)   Prior Art Publications

     •   3com SuperStack 3 Switch 4200 Series (November 2002)

     •   3com SuperStack 3 Switch 4900 Series (November 2002)


                                             36
      Case 6:20-cv-00482-ADA Document 76-1 Filed 02/17/21 Page 41 of 102




       •   3com Switch 3812 and Switch 3824 Implementation Guide (May 2003)

       •   Catalyst 3750 Switch Software Configuration Guide and Catalyst 3750 Switch
           Command Reference (July 2003)

       •   Catalyst 6500 Series Cisco IOS Software Configuration Guide, 12.2 SX (October
           2003)

       •   IEEE 802.1Q (May 7, 2003)

       •   Installation and Basic Configuration Guide for the HP ProCurve Routing Switches
           (September 2003)

       •   Kennedy Clark, Cisco LAN Switching (August 26, 1999)

       •   TigerSwitch 10/100/1000 Management Guide (October 2003)

       •   Wanyi Gu, Metro and Access Networks II, Proceedings of SPIE (October 2002)

b)     Prior Art Systems

       Defendants identify the following systems—including constituent software, hardware,

methods, and processes—as prior art that anticipate or render obvious the Asserted Claims of this

patent. Each system (1) was known or used in this country before the alleged invention of the

claimed subject matter of the patent-in-suit; (2) was in public use and/or on sale in this country

more than one year before the filing date of the application for the patent-in-suit; and/or (3) was

invented and not abandoned, suppressed, or concealed prior to the alleged invention of the patent-

in-suit. Defendants reserve the right to rely on the below systems themselves as prior art, as well

as any of the references describing these systems individually or in any combination, as well as

testimony from any inventor or developer of these systems.

       •   3com SuperStack 3 Switch 4200 Series

       •   3com SuperStack 3 Switch 4900 Series

       •   3com Switch 3812 and Switch 3824

       •   Catalyst 3750




                                                37
         Case 6:20-cv-00482-ADA Document 76-1 Filed 02/17/21 Page 42 of 102




         •   Catalyst 6500

         •   HP ProCurve Routing Switches 9304M, 9308M, and 9315M

         •   TigerSwitch 10/100/1000

c)       Prior Invention Under § 102(g)

         For any of the prior art that Defendants have identified, Defendants may argue that the

authors or inventors of that prior art invented the subject matter claimed in the ’435 patent prior to

the filing date of the ’435 patent. Discovery has not yet begun and Defendants reserve the right to

supplement as discovery commences.

d)       Obviousness and Secondary References

         Defendants identify each of the references listed above as primary references that render

this patent anticipated, or at least obvious in view of the knowledge of a person of ordinary skill

in the art. In addition, these primary references may be combined with each other or with the

secondary references listed below to render this patent obvious under 35 U.S.C. § 103. One of

ordinary skill in the art would be motivated to combine these references as explained in Section

III.D:

         •   U.S. Patent Pub. No. 2003/0169694 to Seaman (“Seaman II”)

         •   U.S. Patent No. 6,515,969 to Smith (“Smith”)

         •   Seth Atkins, IBM eserver BladeCenter Networking Options (July 2003)

         •   Allied Telesyn User's Guide for the AT-8326GB Fast Ethernet Switch (2003)

         •   Cisco AVVID Network Infrastructure: Implementing 802.1w and 802.1s in Campus
             Networks (April 2003)

         •   David Stott, Layer-2 Path Discovery Using Spanning Tree MIBs (March 7, 2002)

         •   Radia Perlman, Interconnections: Bridges, Routers, Switches, and Internetworking
             Protocols (2000)




                                                 38
      Case 6:20-cv-00482-ADA Document 76-1 Filed 02/17/21 Page 43 of 102




6.     U.S. Patent No. 8,402,129

a)     Prior Art Patents / Patent Publications

       •   U.S. Patent No. 6,115,393 to Engel et al. (“Engel”)

       •   U.S. Patent No. 5,751,964 to Ordanic et al. (“Ordanic”)

       •   JPH10161986 to Yohimasa et al. (“Yohimasa”)

       •   JPH07104842 to Yasuo et al. (“Yasuo 842”)

       •   U.S. Patent No. 5,955,946 to Beheshti et al. (“Beheshti”)

       •   U.S. Patent No. 6,122,664 to Boukobza et al. (“Boukobza”)

       •   U.S. Patent No. 6,597,777 to Ho et al. (“Ho”)

b)     Prior Art Publications

       •   Martin Gunnarsson, Automated Testing of SNMP Controlled Equipment, Erricson
           Telecom AB Master’s Project Report (June 24, 1999)

       •   Joseph Barrus, A Distributed Autonomous-Agent Network-Intrusion Detection and
           Response System, Command and Control Research and Technology Symposium
           (June 1998).

       •   Wilmer Caripe, Network Awareness and Mobile Agent Systems, IEEE
           Communications Magazine (July 1998).

c)     Prior Invention Under § 102(g)

       For any of the prior art that Defendants have identified, Defendants may argue that the

authors or inventors of that prior art invented the subject matter claimed in the 129’ patent prior to

the filing date of the ’129 patent, and discovery has not yet begun and Defendants will supplement

as discovery commences.

d)     Obviousness and Secondary References

       Defendants identify each of the references listed above as primary references that render

this patent anticipated, or at least obvious in view of the knowledge of a person of ordinary skill

in the art. In addition, these primary references may be combined with each other or with the



                                                 39
         Case 6:20-cv-00482-ADA Document 76-1 Filed 02/17/21 Page 44 of 102




secondary references listed below to render this patent obvious under 35 U.S.C. § 103. One of

ordinary skill in the art would be motivated to combine these references as explained in Section

III.D:

         •   U.S. Patent No. 6,160,999 to Chheda et al. (“Chheda”)

         •   U.S. Patent No. 6,115,393 to Engel et al. (“Engel”)

         •   U.S. Patent No. 4,654,806 to Poyser et al. (“Poyser”)

         •   U.S. Patent No. 7,043,231 to Bhatia et al. (“Bhatia”)

         •   U.S. Patent No. 6,748,445 to Darcy et al. (“Darcy”)

         •   U.S. Patent No. 6,067,460 to Alanara et al. (“Alanara”)

         •   U.S. Patent No. 4,065,758 to Barbier et al. (“Barbier”)

         •   U.S. Patent No. 3,305,786 to Smith et al. (“Smith”)

         •   U.S. Patent No. 6,222,547 to Schwuttke et al. (“Schwuttke”)

         •   Seetharaman Balasubramanian, An Architecture for Protection of Network Hosts
             from Denial of Service Attacks, Thesis University of Florida (2000).

         •   Andreas Pistillides, Effective Control of Traffic Flow in ATM Networks Using Fuzzy
             Explicit Rate marking (FERM), Journal on Selected Areas in Communications, Vol
             15. No. 2. (February 1997).

7.       U.S. Patent No. 8,913,489

a)       Prior Art Patents / Patent Publications

         •   U.S. Patent Pub. No. 2013/0077471 to Assarpour (“Assarpour”)

         •   U.S. Patent No. 8,724,517 to Bulusu et al. (“Bulusu”)

         •   U.S. Patent No. 7,599,284 to Di Benedetto (“Di Benedetto”)

         •   U.S. Patent Pub. No. 2010/0189117 to Gowda et al. (“Gowda”)

         •   U.S. Patent No. 8,730,963 to Grosser et al. (“Grosser”)

         •   EP2255501 to Khan et al. (“Khan”)

         •   U.S. Patent No. 7,173,934 to Lapuh et al. (“Lapuh”)


                                                 40
      Case 6:20-cv-00482-ADA Document 76-1 Filed 02/17/21 Page 45 of 102




       •   U.S. Patent No 7,463,579 to Lapuh et al. (“Lapuh II”)

       •   U.S. Patent Pub. No. 2012/0002534 to Lissianoi (“Lissianoi”)

       •   U.S. Patent Pub. No. 2008/68985 to Mieno (“Mieno”)

       •   U.S. Patent No. 7.639,605 to Narayanan et al. (“Narayanan”)

       •   U.S. Patent Pub. No. 2010/329110 to Rose et al. (“Rose”)

       •   U.S. Patent No. 8,204,061 to Sane et al. (“Sane”)

       •   U.S. Patent Pub. No. 2005/63395 to Smith et al. (“Smith”)

       •   U.S. Patent Pub. No. 2013/0100854 to Tatikonda et al. (“Tatikonda”)

       •   U.S. Patent Pub. No. 2008/0205408 to Wakumoto (“Wakumoto”)

       •   U.S. Patent No. 8,902,734 to Wang et al. (“Wang”)

b)     Prior Art Publications

       •   Cisco NX-OS Software Virtual PortChannel: Fundamental Concepts (2010)

c)     Prior Art Systems

       Defendants identify the following systems—including constituent software, hardware,

methods, and processes—as prior art that anticipate or render obvious the Asserted Claims of this

patent. Each system (1) was known or used in this country before the alleged invention of the

claimed subject matter of the patent-in-suit; (2) was in public use and/or on sale in this country

more than one year before the filing date of the application for the patent-in-suit; and/or (3) was

invented and not abandoned, suppressed, or concealed prior to the alleged invention of the patent-

in-suit. Defendants reserve the right to rely on the below systems themselves as prior art, as well

as any of the references describing these systems individually or in any combination, as well as

testimony from any inventor or developer of these systems.

       •   Cisco NX-OS (2010)

       •   Cisco Multichassis Etherchannel (2010)


                                                41
         Case 6:20-cv-00482-ADA Document 76-1 Filed 02/17/21 Page 46 of 102




         •   Cisco Cross-stack Etherchannel (2010)

         •   Cisco Stackwise Virtual (2010)

         •   Cisco Virtual Port Channel (2010)

         •   HP ProCurve (2009)

         •   Avaya Ethernet Routing Switch (2010)

         •   Nortel Ethernet Switch 325, 425, 460, 470 and/or Ethernet Routing Switch 1600,
             2500, 4500, 5500, 8300, 8600 (2008)

         •   Brocade MLX series (2010)

d)       Prior Invention Under § 102(g)

         For any of the prior art that Defendants have identified, Defendants may argue that the

authors or inventors of that prior art invented the subject matter claimed in the ’489 patent prior to

the filing date of the ’489 patent, and discovery has not yet begun and Defendants will supplement

as discovery commences.

e)       Obviousness and Secondary References

         Defendants identify each of the references listed above as primary references that render

this patent anticipated, or at least obvious in view of the knowledge of a person of ordinary skill

in the art. In addition, these primary references may be combined with each other or with the

secondary references listed below to render this patent obvious under 35 U.S.C. § 103. One of

ordinary skill in the art would be motivated to combine these references as explained in Section

III.D:


         •   U.S. Patent Pub. No. 2005/0063395 to Smith et al. (“Smith”)

         •   U.S. Patent No. 5,959,968 to Chin et al. (“Chin”)

         •   U.S. Patent No. 8,503,329 to Mullooly et al. (“Mullooly”)

         •   U.S. Patent No. 7,610,405 to Moberg et al. (“Moberg”)


                                                 42
Case 6:20-cv-00482-ADA Document 76-1 Filed 02/17/21 Page 47 of 102




•   U.S. Patent No. 7,916,628 to Ghosh et al. (“Ghosh”)

•   U.S. Patent No. 7,961,727 to Duncan et al. (“Duncan”)

•   U.S. Patent No. 8,005,013 to Teisberg et al. (“Teisberg”)

•   U.S. Patent No. 8,089,965 to Mitsumori (“Mitsumori”)

•   U.S. Patent No. 8,300,523 to Salam et al. (“Salam”)

•   U.S. Patent No. 8,446,913 to Cheng et al. (“Cheng”)

•   U.S. Patent No. 8,503,329 to Mullooly et al. (“Mullooly”)

•   U.S. Patent No. 8,570,856 to Southworth et al. (“Southworth”)

•   U.S. Patent No. 8,654,680 to Subramanian et al. (“Subramanian”)

•   U.S. Patent Pub. No. 2015/0195218 to Smith et al. (“Smith”)

•   KR101341272

•   EP1982447 to Narayanan et al. (“Narayanan”)

•   U.S. Patent No. 7,161,948 to Sampath et al. (“Sampaht”)

•   U.S. Patent Pub. No. 2011/292939 to Subramaian et al. (“Subramaian”)

•   U.S. Patent No. 8,305,878 to Bishara et al. (“Bishara”)

•   U.S. Patent No. 8,582,423 to Page et al. (“Page”)

•   U.S. Patent Pub. No. 2003/53470 to Divivier (“Divivier”)

•   U.S. Patent Pub. No. 2008/219237 to Thubert et al. (“Thubert”)

•   U.S. Patent Pub. No. 2008/228943 to Balus et al. (“Balus”)

•   U.S. Patent Pub. No. 2010/2703 to Kogata et al. (“Kotaga”)

•   U.S. Patent Pub. No. 2011/222536 to Saavedra (“Saavedra”)

•   U.S. Patent Pub. No. 2012/0020206 to Busi et al. (“Busi”)

•   U.S. Patent Pub. No. 2012/33668 to Humphries (“Humphries”)

•   U.S. Patent Pub. No. 2012/33673 to Goel (“Goel”)



                                        43
Case 6:20-cv-00482-ADA Document 76-1 Filed 02/17/21 Page 48 of 102




•   U.S. Patent Pub. No. 2012/236730 to Zhou et al. (“Zhou”)

•   U.S. Patent Pub. No. 2013/64102 to Chang et al. (“Chang”)

•   U.S. Patent Pub. No. 2013/64137 to Santoso et al. (“Santoso”)

•   U.S. Patent Pub. No. 2013/73711 to Hanka et al. (“Hanka”)

•   U.S. Patent Pub. No. 2013/77621 to Da Silva et al. (“Da Silva”)

•   U.S. Patent Pub. No. 2013/336317 to Mithyantha et al. (“Mithyantha”)

•   CN102347881

•   U.S. Patent Pub. No. 2003/0161275 to Malhotra et al. (“Malhotra”)

•   CN101615989

•   CN101815107

•   U.S. Patent Pub. No. 2007/0159988 to Khan et al. (“Khan II”)

•   U.S. Patent Pub. No. 2010/0020814 to Thyni (“Thyni”)

•   U.S. Patent Pub. No. 2012/0224510 to Bulusu et al. (“Bulusu II”)

•   TW2009/24434

•   U.S. Patent Pub. No. 2007/0159987 to Khan et al. (“Khan III”)

•   U.S. Patent Pub. No. 2013/0070645 to Singh et al. (“Singh”)

•   U.S. Patent No. 7,656,788 to Ma et al. (“Ma”)

•   U.S. Patent Pub. No. 2013/010772 to Mainaud (“Mainaud”)

•   U.S. Patent Pub. No. 2010/0329268 to Hautakorpi et al. (“Hautakorpi”)

•   U.S. Patent Pub. No. 2011/0299402 to Vobbilisetty et al. (“Vobbilisetty”)

•   U.S. Patent No. 8,159,935 to Fritz (“Fritz”)

•   U.S. Patent Pub. No. 2010/0214950 to Vobbilisetty (“Vobbilisetty II”)

•   U.S. Patent No. 7,139,926 to Madhav et al. (“Madhav”)

•   U.S. Patent No. 6,529,960 to Chao et al. (“Chao”)



                                        44
     Case 6:20-cv-00482-ADA Document 76-1 Filed 02/17/21 Page 49 of 102




     •   U.S. Patent Pub. No. 2002/0176355 to Mimms et al. (“Mimms”)

     •   U.S. Patent Pub. No. 2011/0176412 to Stine et al. (“Stine”)

     •   RFC 2281 – Hot Standby Router Protocol (1998)

     •   RFC 5798 – Virtual Router Redundant Protocol (March 2010)

     •   Force10 Version 8.3.1.0 Quick Start Guide (December 15, 2009)

     •   Force10 Configuration Guide for the C-Series Version 7.7.1.0 (July 11, 2008)

     •   Force10 Configuration Guide for the C-Series Version 6.5.1.0 (March 2006)

     •   Data center Evolution – A tutorial on state of the art, issues, and challenges by Kant
         (2009)

     •   VLANs and Trunking by Hucaby et al. (“Hucaby”) (October 25, 2002)

     •   VLAN Trunking using IEEE 802.1Q by Hedlund (“Hedlund”) (November 27, 2007)

     •   Cisco NX-OS Software Virtual PortChannel (2010)

     •   Virtual PortChannel Quick Configuration Guide (July 6, 2009)

     •   Virtual Switching Systems Best Practices (2008)

     •   Link Aggregation Control Protocol (LACP) 802.3ad and VLACP for ES and ERS
         Technical Configuration Guide (September 2008)

     •   HP ProCurve Data Center Device Selection Guide (September 2009)

     •   Avaya Ethernet Routing Switch (October 2010)

8.   U.S. Patent No. 9,137,144

a)   Prior Art Patents / Patent Publications

     •   U.S. 2012/0106347 to Allan et al. (“Allan”)

     •   U.S. Patent No. 8,769,148 to Singh et al. (“Singh”)

     •   U.S. 2008/0112323 to Agmon et al. (“Agmon”)

     •   U.S. Patent No. 8,897,130 to Matthews et al. (“Matthews”)

     •   U.S. Patent No. 9,049,137 to Markine et al. (“Markine”)



                                              45
      Case 6:20-cv-00482-ADA Document 76-1 Filed 02/17/21 Page 50 of 102




       •   U.S. Patent No. 9,071,541 to Atlas et al. (“Atlas”)

       •   IEEE Standard 802.1aq (June 29, 2012).

b)     Prior Art Systems

       Defendants identify the following systems—including constituent software, hardware,

methods, and processes—as prior art that anticipate or render obvious the Asserted Claims of this

patent. Each system (1) was known or used in this country before the alleged invention of the

claimed subject matter of the patent-in-suit; (2) was in public use and/or on sale in this country

more than one year before the filing date of the application for the patent-in-suit; and/or (3) was

invented and not abandoned, suppressed, or concealed prior to the alleged invention of the patent-

in-suit. Defendants reserve the right to rely on the below systems themselves as prior art, as well

as any of the references describing these systems individually or in any combination, as well as

testimony from any inventor or developer of these systems.

       •   Dell PowerConnect 8024/8024F Switch, User’s Configuration Guide (September
           2011)

       •   Dell FTOS Configuration Guide for the S4810 System FTOS 8.3.10.1 (February
           2012)

c)     Prior Invention Under § 102(g)

       For any of the prior art that Defendants have identified, Defendants may argue that the

authors or inventors of that prior art invented the subject matter claimed in the ’144 patent prior to

the filing date of the ’144 patent, and discovery has not yet begun and Defendants will supplement

as discovery commences.

d)     Obviousness and Secondary References

       Defendants identify each of the references listed above as primary references that render

this patent anticipated, or at least obvious in view of the knowledge of a person of ordinary skill

in the art. In addition, these primary references may be combined with each other or with the


                                                 46
         Case 6:20-cv-00482-ADA Document 76-1 Filed 02/17/21 Page 51 of 102




secondary references listed below to render this patent obvious under 35 U.S.C. § 103. One of

ordinary skill in the art would be motivated to combine these references as explained in Section

III.D:

         •   U.S. Patent No. 7,697,528 to Parry et al. (“Parry”)

         •   U.S. Patent No. 7,724,704 to Simons et al. (“Simons”)

         •   U.S. 2004/0264380 to Kalkunte et al. (“Kalkunte”)

         •   U.S. 2009/0141622 to Bitar et al. (“Bitar”)

         •   U.S. 2013/0258835 to Colven et al. (“Colven”)

         •   KR20080050262A

         •   C. Hopps, Analysis of an Equal-Cost Multi-Path Algorithm (November 2000)

         •   Ching-Hung Yeh et al., A Secure VLAN Construction Protocol Wireless Ad Hoc
             Networks, Dept. of Engineering Science National Cheng-Kung University (IEEE
             2005)

C.       Claim Charts

         Charts specifically identifying where each element of each Asserted Claim is found in the

prior art, either expressly or inherently, are found in Exhibits A-1–H-11. However, this prior art

is exemplary; the claimed features are similarly described or disclosed in other prior art.

         In the claim charts included in this disclosure, Defendants identify specific portions of prior

art references that disclose or render obvious the elements of the Asserted Claims. Although

Defendants have identified at least one citation per element, each and every disclosure of the same

element in a given reference is not necessarily identified. That Defendants did not identify each,

similar disclosure should not be construed as a concession by Defendants that such disclosure is

not relevant. It should be recognized that a person of ordinary skill in the art would generally read

a prior art reference as a whole and in the context of other publications, literature, and general

knowledge in the field. To understand and interpret any specific statement or disclosure in a prior


                                                   47
      Case 6:20-cv-00482-ADA Document 76-1 Filed 02/17/21 Page 52 of 102




art reference, a person of ordinary skill in the art would rely upon other information including other

publications and general scientific or engineering knowledge.

        Where Defendants identify a particular figure in a prior art reference, the identification

should be understood to encompass the caption and description of the figure as well as any text

relating to the figure in the specification and prosecution history in addition to the figure itself.

Similarly, where an identified portion of text refers to a figure or other material, the identification

should be understood to include the referenced figure or other material as well.

        Certain pieces of identified prior art disclose features of the Asserted Claims inherently.

Defendants may rely on any evidence, including expert testimony, to establish the inherency of

certain features of the prior art to invalidate the Asserted Claims.

D.      Motivations to Combine Prior Art

        Defendants believe that no showing of a specific motivation to combine prior art is required

to combine the references disclosed in the attached charts; there was a reason to make each

combination, each combination of art would have produced no unexpected results, and each

combination at most would simply represent a known alternative to one of ordinary skill in the art.

See KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 414–18 (2007) (rejecting the Federal Circuit’s

“rigid” application of the teaching, suggestion, or motivation to combine test instead espousing an

“expansive and flexible” approach). Indeed, the Supreme Court held that a person of ordinary skill

in the art is “a person of ordinary creativity, not an automaton” and “in many cases a person of

ordinary skill in the art will be able to fit the teachings of multiple patents together like a pieces of

a puzzle.” Id. at 420–21.

        In view of KSR, the PTO issued a set of new Examination Guidelines. See Examination

Guidelines for Determining Obviousness Under 35 U.S.C. § 103 in View of the Supreme Court




                                                   48
      Case 6:20-cv-00482-ADA Document 76-1 Filed 02/17/21 Page 53 of 102




Decision in KSR International Co. v. Teleflex Inc., 72 Fed. Reg. 57,526 (Oct. 10, 2007). Those

Guidelines identified various rationales for finding a claim obvious, including:

           a) Combining prior art elements according to known methods to yield predictable
              results;

           b) Simple substitution of one known element for another to obtain predictable results;

           c) Use of known technique to improve similar devices (methods, or products) in the
              same way;

           d) Applying a known technique to a known device (method, or product) ready for
              improvement to yield predictable results;

           e) “Obvious to try”—choosing from a finite number of identified, predictable
              solutions, with a reasonable expectation of success;

           f) Known work in one field of endeavor may prompt variations of it for use in either
              the same field or a different one based on design incentives or other market forces
              if the variations would have been predictable to one of ordinary skill in the art;

           g) Some teaching, suggestion, or motivation in the prior art that would have led one
              of ordinary skill to modify the prior art reference or to combine prior art reference
              teachings to arrive at the claimed invention.

Id. at 57,529.

       In addition, the motivation to combine or modify prior art references is significantly

stronger when, as here, the references seek to solve the same problem, come from the same field,

and correspond well. In re Inland Steel Co., 265 F.3d 1354, 1362 (Fed. Cir. 2001) (allowing two

references to be combined as invalidating art under similar circumstances where the art “focus[ed]

on the same problem . . . [,] c[a]me from the same field of art [and] . . . the identified problem

found in the two references correspond[ed] well”).

       Defendants have identified several exemplary motivations and reasons to combine the

various references cited herein, and those motivations would have been supported, in part, by a

reasonable expectation of success. The various teachings, suggestions, and/or reasons to modify

any of the references and/or to combine any two or more of the references in Exhibits A-1 through



                                                49
      Case 6:20-cv-00482-ADA Document 76-1 Filed 02/17/21 Page 54 of 102




H-11 come from various sources, including the prior art (specific and as a whole), common

knowledge, common sense, predictability, expectations, industry trends, design incentives or need,

market demand or pressure, market forces, the nature of the problem faced, and/or the knowledge

possessed by one of ordinary skill in the art. In addition, it would have been obvious to try

combining the prior art references identified above.

       These exemplary combinations demonstrate that there were only a finite number of

predictable solutions to known problems addressed by the Asserted Patents. Furthermore, known

work in one field or endeavor prompted variations based on predictable design incentives and/or

market forces either in the same field or a different one. The combination of features found in the

prior art references identified in these contentions would have been obvious because the claimed

combinations represent the known potential options, with each such option having a reasonable

expectation of success. Additionally, one of ordinary skill in the art would have been motivated

to create combinations identified in these contentions using: known methods to yield predictable

results; known techniques in the same way; a simple substitution of one known, equivalent element

for another to obtain predictable results; and/or teaching, suggestion, or motivation in the prior art

generally. Also, market forces in the industry, and the desire to improve features and performance,

would motivate the addition of features to systems as they become available, become less

expensive, become more commonly used, provide better performance and reliability, reduce costs,

or predictably achieve other clearly desirable results.

       To the extent Plaintiff alleges that any other claimed limitation or limitations are not

disclosed in any primary reference, it would have been obvious to combine the teachings of the

reference with the background knowledge of a person of ordinary skill in the art and/or it would

have been obvious to incorporate the missing limitation(s), including as disclosed in Exhibits A-1




                                                 50
      Case 6:20-cv-00482-ADA Document 76-1 Filed 02/17/21 Page 55 of 102




through H-11, into the primary reference for the reasons disclosed herein. For example, one of

ordinary skill in the art would have found substantial motivation to combine one or more of the

primary references with one more of each other or the secondary references in order to disclose

the alleged inventions recited in the Asserted Claims. Each of the references disclosed herein as

invalidating an Asserted Patent was directed at the same or similar field of technology and the

same or similar problem as that Asserted Patent. To the extent Plaintiff alleges that any particular

claim limitation is alleged to not be disclosed or inherent in the charted references, it would have

been obvious to combine the charted reference with one or more of the references identified herein

for the particular claim limitations. Also, as Defendants are currently unaware of the extent, if

any, to which Plaintiff will contend that limitations of the Asserted Claims are not disclosed in the

art identified herein as anticipatory, Defendants reserve the right to identify other references and

combinations that may render an allegedly missing limitation obvious. In addition, if and to the

extent that Plaintiff challenges the relevance of any of these references with respect to particular

limitations of the Asserted Claims of the Asserted Patents, Defendants reserve their right to

identify further motivation to combine particular references with additional particularity.

1.     U.S. Patent No. 7,126,921

a)     Background State of the Art

       The background state of the art includes that which is set forth in the patent, the file

history, and the prior art references disclosed herein.

b)     Exemplary Motivation to Combine

       Defendants have identified several exemplary motivations and reasons to combine the

various references cited herein. For any reference for which there is a claim element that does

not have a corresponding citation in that reference, it would be obvious to combine with the

knowledge or a person of skill and/or any other reference in the primary or secondary charts for


                                                 51
       Case 6:20-cv-00482-ADA Document 76-1 Filed 02/17/21 Page 56 of 102




which there is a citation for that element. These combinations would have been obvious to try

given that there were a finite number of identified, predictable solutions in the prior art, and there

would have been a reasonable expectation of success to simply implement one prior art solution

with concepts from prior art in the same field.

   •   For the Asserted Claims of the ’921 patent, to the extent the references charted in any of
       Exhibits A-1 to A-9 do not disclose “computing means for control of the nodes” or “a
       computing means for controlling the node” it would have been obvious to combine any of
       these charted references with any of the other charted references or those detailed in
       Appendix A. A person of skill in the art would be motivated to combine these references
       because they each disclose a network node and/or switch that forwards data packets.
       They also each disclose the propagation of node related information and link state
       information between nodes and/or switches. Propagation of link state information was a
       feature or functionality in numerous network switches as of the earliest possible priority
       date of this patent and it was common for network switch companies to monitor any
       features of competitors, and incorporate these features and functionalities. These
       combinations would have also been obvious to try given that there were a finite number
       of identified, predictable solutions in the prior art, and there would have been a
       reasonable expectation of success to simply implement one prior art solution with
       concepts from prior art in the same field. Moreover, these combinations would have been
       the result of applying known techniques to a known method—that was ready for
       improvement—to yield predictable results.

   •   For the Asserted Claims of the ’921 patent, to the extent the references charted in any of
       Exhibits A-1 to A-9 do not disclose “data plane means for forwarding packets between
       the nodes, the data plane means being responsive to control signals from the computing
       means” or “data plane means for forwarding packets to other nodes in the network, the
       data plane means being responsive to control signals from the computing means” or “data
       plane means for forwarding packets to other nodes in the network and being responsive to
       control signals from the computing means” it would have been obvious to combine any
       of these charted references with any of the other charted references or those detailed in
       Appendix A. A person of skill in the art would be motivated to combine these references
       because they each disclose a network node and/or switch that forwards data packets.
       They also each disclose the propagation of node related information and link state
       information between nodes and/or switches. Propagation of link state information was a
       feature or functionality in numerous network switches as of the earliest possible priority
       date of this patent and it was common for network switch companies to monitor any
       features of competitors, and incorporate these features and functionalities. These
       combinations would have also been obvious to try given that there were a finite number
       of identified, predictable solutions in the prior art, and there would have been a
       reasonable expectation of success to simply implement one prior art solution with
       concepts from prior art in the same field. Moreover, these combinations would have been




                                                  52
         Case 6:20-cv-00482-ADA Document 76-1 Filed 02/17/21 Page 57 of 102




         the result of applying known techniques to a known method—that was ready for
         improvement—to yield predictable results..

     •   For the Asserted Claims of the ’921 patent, to the extent the references charted in any of
         Exhibits A-1 to A-9 do not disclose “data plane means comprising a means for fast
         propagation of node related information between the data plane means in each node and
         forwarding the information to the computing means in the network” or “data, plane [sic]
         means comprising means for fast propagation of node related information to and from the
         data plane means in other nodes in the network and forwarding the information to the
         computing means” or “link interface for the data plane means, comprising means for fast
         propagation of node related information to and from the data plane means in other nodes
         in the network and forwarding the information to the computing means at the node” it
         would have been obvious to combine any of these charted references with any of the
         other charted references or those detailed in Appendix A. A person of skill in the art
         would be motivated to combine these references because they each disclose a network
         node and/or switch that forwards data packets. They also each disclose the propagation
         of node related information and link state information between nodes and/or switches. It
         is the nature of the network node and switch companies to monitor developments in
         competing products and combine relevant features and functionalities. These
         combinations would have also been obvious to try given that there were a finite number
         of identified, predictable solutions in the prior art, and there would have been a
         reasonable expectation of success to simply implement one prior art solution with
         concepts from prior art in the same field. Moreover, these combinations would have been
         the result of applying known techniques to a known method—that was ready for
         improvement—to yield predictable results.

     •   For the Asserted Claims of the ’921 patent, to the extent the references charted in any of
         Exhibits A-1 to A-9 do not disclose “means for fast propagation of node related
         information comprises means for fast propagation of link state information” it would
         have been obvious to combine any of these charted references with any of the other
         charted references or those detailed in Appendix A. A person of skill in the art would be
         motivated to combine these references because they each disclose a network node and/or
         switch that forwards packets. They also each disclose the propagation of node related
         information and link state information between nodes and/or switches. It is the nature of
         the network node and switch companies to monitor developments in competing products
         and combine relevant features and functionalities. These combinations would have also
         been obvious to try given that there were a finite number of identified, predictable
         solutions in the prior art, and there would have been a reasonable expectation of success
         to simply implement one prior art solution with concepts from prior art in the same field.
         Moreover, these combinations would have been the result of applying known techniques
         to a known method—that was ready for improvement—to yield predictable results.

2.       U.S. Patent No. 7,212,536

a)       Background State of the Art




                                                 53
         Case 6:20-cv-00482-ADA Document 76-1 Filed 02/17/21 Page 58 of 102




         The background state of the art includes that which is set forth in the patent, the file

history, and the prior art references disclosed herein. For example, the ’536 patent discloses that

IEEE standards 802.1D and 802.1Q were already well-known in the art. See ’536 patent, col.

138-57.

b)       Exemplary Motivation to Combine

         Defendants have identified several exemplary motivations and reasons to combine the

various references cited herein. For any reference for which there is a claim element that does

not have a corresponding citation in that reference, it would be obvious to combine with the

knowledge or a person of skill and/or any other reference in the primary or secondary charts for

which there is a citation for that element. These combinations would have been obvious to try

given that there were a finite number of identified, predictable solutions in the prior art, and there

would have been a reasonable expectation of success to simply implement one prior art solution

with concepts from prior art in the same field.

     •   For the Asserted Claims of the ’536 patent, to the extent the references charted in any of
         Exhibits B-1 to B-13 do not disclose “a bridge having a plurality of bridge ports, a first
         one of the bridge ports having a plurality of service interfaces, each of the service
         interfaces associated with a channel in a connection-based network,” it would have been
         obvious to combine any of these charted references with any of the other charted
         references or those detailed in Appendix B, including, at least Shtayer, Acharya, Katzri,
         Tomanga. A person of skill in the art would be motivated to combine these references
         because they each disclose a switch, bridge, or router, in which incoming packets or
         frames sent via a particular interface or port. It is the nature of the network switch or
         bridge companies to monitor developments in competing products and combine relevant
         features and functionalities. These combinations would have also been obvious to try
         given that there were a finite number of identified, predictable solutions in the prior art,
         and there would have been a reasonable expectation of success to simply implement one
         prior art solution with concepts from prior art in the same field. Moreover, these
         combinations would have been the result of applying known techniques to a known
         method—that was ready for improvement—to yield predictable results.

     •   For the Asserted Claims of the ’536 patent, to the extent the references charted in any of
         Exhibits B-1 to B-13 do not disclose “a map associated with the first one of the bridge
         ports, the map providing a correspondence between each of the plurality of priorities and
         one of the service interfaces,” it would have been obvious to combine any of these


                                                   54
    Case 6:20-cv-00482-ADA Document 76-1 Filed 02/17/21 Page 59 of 102




    charted references with any of the other charted references or those detailed in Appendix
    B, including, at least Shtayer, Vajjhala, Acharya, Bullard, 802.1Q, Ginipalli. A person of
    skill in the art would be motivated to combine these references because they each
    disclose a switch, bridge, or router, in which incoming packets or frames sent via a
    particular interface or port. It is the nature of the network switch or bridge companies to
    monitor developments in competing products and combine relevant features and
    functionalities. These combinations would have also been obvious to try given that there
    were a finite number of identified, predictable solutions in the prior art, and there would
    have been a reasonable expectation of success to simply implement one prior art solution
    with concepts from prior art in the same field. Moreover, these combinations would have
    been the result of applying known techniques to a known method—that was ready for
    improvement—to yield predictable results.

•   For the Asserted Claims of the ’536 patent, to the extent the references charted in any of
    Exhibits B-1 to B-13 do not disclose “a forwarding system configured to read a priority
    of a data frame to be forwarded onto the connection-based network by way of the first
    one of the ports, identify a service interface which the map indicates corresponds to the
    read user priority and forward the data frame over the channel in the connection-based
    network associated with the identified service interface,” it would have been obvious to
    combine any of these charted references with any of the other charted references or those
    detailed in Appendix B, including, at least Vajjhala, Acharya, Bullard, Shtayer, 802.1Q,
    Hauser, Giinipalli, Elliott. A person of skill in the art would be motivated to combine
    these references because they each disclose a switch, bridge, or router, in which incoming
    packets or frames sent via a particular interface or port. It is the nature of the network
    switch or bridge companies to monitor developments in competing products and combine
    relevant features and functionalities. These combinations would have also been obvious
    to try given that there were a finite number of identified, predictable solutions in the prior
    art, and there would have been a reasonable expectation of success to simply implement
    one prior art solution with concepts from prior art in the same field. Moreover, these
    combinations would have been the result of applying known techniques to a known
    method—that was ready for improvement—to yield predictable results.

•   For the Asserted Claims of the ’536 patent, to the extent the references charted in any of
    Exhibits B-1 to B-13 do not disclose “means for reading priorities of data frames directed
    by the bridge to at least a first one of the bridge ports,” it would have been obvious to
    combine any of these charted references with any of the other charted references or those
    detailed in Appendix B, including, at least Vajjhala, Acharya, Katzri, Tomanga. A person
    of skill in the art would be motivated to combine these references because they each
    disclose a switch, bridge, or router, in which incoming packets or frames sent via a
    particular interface or port. It is the nature of the network switch or bridge companies to
    monitor developments in competing products and combine relevant features and
    functionalities. These combinations would have also been obvious to try given that there
    were a finite number of identified, predictable solutions in the prior art, and there would
    have been a reasonable expectation of success to simply implement one prior art solution
    with concepts from prior art in the same field. Moreover, these combinations would have
    been the result of applying known techniques to a known method—that was ready for
    improvement—to yield predictable results.


                                             55
    Case 6:20-cv-00482-ADA Document 76-1 Filed 02/17/21 Page 60 of 102




•   For the Asserted Claims of the ’536 patent, to the extent the references charted in any of
    Exhibits B-1 to B-13 do not disclose “a plurality of service interfaces associated with the
    first one of the bridge ports, each of the service interfaces capable of being associated
    with a channel in a connection-based network,” it would have been obvious to combine
    any of these charted references with any of the other charted references or those detailed
    in Appendix B, including, at least Vajjhala, Acharya, Bullard, 802.1Q, Ginipalli. A
    person of skill in the art would be motivated to combine these references because they
    each disclose a switch, bridge, or router, in which incoming packets or frames sent via a
    particular interface or port. It is the nature of the network switch or bridge companies to
    monitor developments in competing products and combine relevant features and
    functionalities. These combinations would have also been obvious to try given that there
    were a finite number of identified, predictable solutions in the prior art, and there would
    have been a reasonable expectation of success to simply implement one prior art solution
    with concepts from prior art in the same field. Moreover, these combinations would have
    been the result of applying known techniques to a known method—that was ready for
    improvement—to yield predictable results.

•   For the Asserted Claims of the ’536 patent, to the extent the references charted in any of
    Exhibits B-1 to B-13 do not disclose “means for determining a number of the service
    interfaces associated with active channels in the connection-based network,” it would
    have been obvious to combine any of these charted references with any of the other
    charted references or those detailed in Appendix B, including, at least Vajjhala, Acharya,
    Bullard, Shtayer, 802.1Q, Hauser, Giinipalli, Elliott. A person of skill in the art would be
    motivated to combine these references because they each disclose a switch, bridge, or
    router, in which incoming packets or frames sent via a particular interface or port. It is
    the nature of the network switch or bridge companies to monitor developments in
    competing products and combine relevant features and functionalities. These
    combinations would have also been obvious to try given that there were a finite number
    of identified, predictable solutions in the prior art, and there would have been a
    reasonable expectation of success to simply implement one prior art solution with
    concepts from prior art in the same field. Moreover, these combinations would have been
    the result of applying known techniques to a known method—that was ready for
    improvement—to yield predictable results.

•   For the Asserted Claims of the ’536 patent, to the extent the references charted in any of
    Exhibits B-1 to B-13 do not disclose “means for establishing a mapping between user
    priorities read by the means for reading priorities of data frames and service interfaces
    associated with active channels in the connection-based network based at least in part on
    a number of the service interfaces associated with active channels in the connection-
    based network,” it would have been obvious to combine any of these charted references
    with any of the other charted references or those detailed in Appendix B, including, at
    least Vajjhala, Acharya, Bullard, 802.1Q, Ginipalli, all of which disclose this limitation
    as shown in Appendix B. A person of skill in the art would be motivated to combine
    these references because they each disclose a switch, bridge, or router, in which incoming
    packets or frames sent via a particular interface or port. It is the nature of the network
    switch or bridge companies to monitor developments in competing products and combine
    relevant features and functionalities. These combinations would have also been obvious


                                             56
         Case 6:20-cv-00482-ADA Document 76-1 Filed 02/17/21 Page 61 of 102




         to try given that there were a finite number of identified, predictable solutions in the prior
         art, and there would have been a reasonable expectation of success to simply implement
         one prior art solution with concepts from prior art in the same field. Moreover, these
         combinations would have been the result of applying known techniques to a known
         method—that was ready for improvement—to yield predictable results.

     •   For the Asserted Claims of the ’536 patent, to the extent the references charted in any of
         Exhibits B-1 to B-13 do not disclose “means for assigning frames to the service interfaces
         based upon the user priorities and the mapping,” it would have been obvious to combine
         any of these charted references with any of the other charted references or those detailed
         in Appendix B, including, at least Vajjhala, Acharya, Bullard, Shtayer, 802.1Q, Hauser,
         Giinipalli, Elliott. A person of skill in the art would be motivated to combine these
         references because they each disclose a switch, bridge, or router, in which incoming
         packets or frames sent via a particular interface or port. It is the nature of the network
         switch or bridge companies to monitor developments in competing products and combine
         relevant features and functionalities. These combinations would have also been obvious
         to try given that there were a finite number of identified, predictable solutions in the prior
         art, and there would have been a reasonable expectation of success to simply implement
         one prior art solution with concepts from prior art in the same field. Moreover, these
         combinations would have been the result of applying known techniques to a known
         method—that was ready for improvement—to yield predictable results.

3.       U.S. Patent No. 7,424,020

a)       Background State of the Art

         The background state of the art includes that which is set forth in the patent, the file

history, and the prior art references disclosed herein. For example, the ’020 patent refers to

computer networks, ethernet, fast ethernet, spanning tree protocols and computer networks. See

’020 patent, col. 1:2-29.

b)       Exemplary Motivation to Combine

         Defendants have identified several exemplary motivations and reasons to combine the

various references cited herein. For any reference for which there is a claim element that does

not have a corresponding citation in that reference, it would be obvious to combine with the

knowledge or a person of skill and/or any other reference in the primary or secondary charts for

which there is a citation for that element. These combinations would have been obvious to try

given that there were a finite number of identified, predictable solutions in the prior art, and there


                                                   57
       Case 6:20-cv-00482-ADA Document 76-1 Filed 02/17/21 Page 62 of 102




would have been a reasonable expectation of success to simply implement one prior art solution

with concepts from prior art in the same field.

   •   For the Asserted Claims of the ’020 patent, to the extent the references charted in any of
       Exhibits C-1 to C-8 do not disclose “removing, at the network node, the protocol data of
       a portion of protocol layers from the received data stream,” it would have been obvious to
       combine any of these charted references with any of the other charted references or those
       detailed in Appendix C, including, at least Shah, RFC 3022, Koo, RFC 2507, Haumont,
       and Boucher. A person of skill in the art would be motivated to combine these references
       because they each disclose computer networks. It is the nature of the network switch
       companies to monitor developments in competing products and combine relevant features
       and functionalities. These combinations would have also been obvious to try given that
       there were a finite number of identified, predictable solutions in the prior art, and there
       would have been a reasonable expectation of success to simply implement one prior art
       solution with concepts from prior art in the same field. Moreover, these combinations
       would have been the result of applying known techniques to a known method—that was
       ready for improvement—to yield predictable results.

   •   For the Asserted Claims of the ’020 patent, to the extent the references charted in any of
       Exhibits C-1 to C-8 do not disclose “the communication network is a bus system,” it
       would have been obvious to combine any of these charted references with any of the
       other charted references or those detailed in Appendix C, including, at least Ma, Shah,
       802.3u, Zinca, and Chadda. A person of skill in the art would be motivated to combine
       these references because they each disclose computer networks. It is the nature of the
       network switch companies to monitor developments in competing products and relevant
       standards and combine relevant features and functionalities. These combinations would
       have also been obvious to try given that there were a finite number of identified,
       predictable solutions in the prior art, and there would have been a reasonable expectation
       of success to simply implement one prior art solution with concepts from prior art in the
       same field. Moreover, these combinations would have been the result of applying known
       techniques to a known method—that was ready for improvement—to yield predictable
       results.

   •   For the Asserted Claims of the ’020 patent, to the extent the references charted in any of
       Exhibits C-1 to C-8 do not disclose “only one IP address is allocated to the network node
       for each of the two or more terminals connected to the network node,” it would have been
       obvious to combine any of these charted references with any of the other charted
       references or those detailed in Appendix C, including, at least Ma, Shah, RFC 3022, Koo,
       Zinca, Adelman, and Haumont. A person of skill in the art would be motivated to
       combine these references because they each computer networks. It is the nature of the
       network switch companies to monitor developments in competing products and combine
       relevant features and functionalities. These combinations would have also been obvious
       to try given that there were a finite number of identified, predictable solutions in the prior
       art, and there would have been a reasonable expectation of success to simply implement
       one prior art solution with concepts from prior art in the same field. Moreover, these



                                                  58
      Case 6:20-cv-00482-ADA Document 76-1 Filed 02/17/21 Page 63 of 102




       combinations would have been the result of applying known techniques to a known
       method—that was ready for improvement—to yield predictable results.

4.     U.S. Patent No. 7,453,888

a)     Background State of the Art

       The background state of the art includes that which is set forth in the patent, the file

history, and the prior art references disclosed herein. For example, the ’888 patent discloses

backbone VLAN provisioning including the use of IEEE 802.1Q VLAN identifiers was well

known. See, e.g., ’888 patent at 4:15-30, 5:49-62, & Fig. 2. The patent also discloses that many

network device manufacturers, such as Cisco and Riverstone had already used these identifiers to

provision backbone networks. See id. at 4:50-6:3, 8:4-57. Moreover, at least Cisco, Nortel,

Avaya, and HP had devices that were capable of provisioning backbone systems using IEEE

802.1Q VLAN identifiers prior to August 2002. See, e.g., Avaya, User’s Guide Avaya P333t

Stackable Switch Software Version 3.3, Avaya (June 2001) (“Avaya P333T Manual 3.3”);

Avaya, User’s Guide Avaya P333t Stackable Switch Software Version 3.8, Avaya (February

2002) (“Avaya P333T Manual 3.8”); Riverstone Networks, Inc., RS Switch Router User Guide

Release 7.0, Riverstone Networks, Inc. (2001) (“Riverstone Manual”) (2001); Kennedy Clark et

al., Cisco LAN Switching, Cisco Press (August 26, 1999) (“Cisco LAN Switching”); Cisco

Systems, Inc., Catalyst 6000 Family Software Configuration Guide Software Release 6.1, Cisco

Systems, Inc. (2000) (“Cisco 6000 Manual”); Hewlett-Packard Company, Advanced

Configuration and Management Guide for the HP ProCurve Routing Switches 9304M, 9308M,

6308M-SX and the HP ProCurve Switch (software release 6.6.x and 7.1.x), Hewlett-Packard

Company (December 2000) (“HP ProCurve Manual”); Bradley Cain, Fast link state flooding,

Globecom ’00 - IEEE. Global Telecommunications Conference. Conference Record (Cat.

No.00CH37137) (Dec. 2000) (“Cain IEEE”).



                                                 59
         Case 6:20-cv-00482-ADA Document 76-1 Filed 02/17/21 Page 64 of 102




b)       Exemplary Motivation to Combine

         Defendants have identified several exemplary motivations and reasons to combine the

various references cited herein. For any reference for which there is a claim element that does

not have a corresponding citation in that reference, it would be obvious to combine with the

knowledge or a person of skill and/or any other reference in the primary or secondary charts for

which there is a citation for that element. These combinations would have been obvious to try

given that there were a finite number of identified, predictable solutions in the prior art, and there

would have been a reasonable expectation of success to simply implement one prior art solution

with concepts from prior art in the same field.

     •   For the Asserted Claims of the ’888 patent, to the extent the references charted in any of
         Exhibits D-1 to D-16 do not disclose “obtaining at least one backbone VLAN Identifier
         (ID)” or “obtaining a plurality of backbone VLAN identifiers (IDs) associated with a
         corresponding plurality of provisioned backbone VLANs,” it would have been obvious to
         combine any of these charted references with any of the other charted references or those
         detailed in Appendix D. A person of skill in the art would be motivated to combine these
         references because they each disclose a switch or switches capable of being configured to
         support backbone VLAN networks and disclose provisioning these networks using
         backbone VLAN IDs. They also all disclose switch or switches capable of running
         spanning tree protocols. Provisioning VLANs in backbone networks was a feature or
         functionality in numerous network switches as of the earliest possible priority date of this
         patent and it was common for network switch companies to monitor any features of
         competitors, and incorporate these features and functionalities. These combinations
         would have also been obvious to try given that there were a finite number of identified,
         predictable solutions in the prior art, and there would have been a reasonable expectation
         of success to simply implement one prior art solution with concepts from prior art in the
         same field. Moreover, these combinations would have been the result of applying known
         techniques to a known method—that was ready for improvement—to yield predictable
         results.

     •   For the Asserted Claims of the ’888 patent, to the extent the references charted in any of
         Exhibits D-1 to D-16 do not disclose “selecting a plurality of backbone VLAN trunks,” it
         would have been obvious to combine any of these charted references with any of the
         other charted references or those detailed in Appendix D. A person of skill in the art
         would be motivated to combine these references because they each disclose a switch or
         switches capable of being configured to support backbone VLAN networks and disclose
         provisioning these networks using backbone VLAN IDs. They also all disclose switch or
         switches capable of running spanning tree protocols. Provisioning VLANs in backbone
         networks was a feature or functionality in numerous network switches as of the earliest


                                                  60
    Case 6:20-cv-00482-ADA Document 76-1 Filed 02/17/21 Page 65 of 102




    possible priority date of this patent and it was common for network switch companies to
    monitor any features of competitors, and incorporate these features and functionalities.
    These combinations would have also been obvious to try given that there were a finite
    number of identified, predictable solutions in the prior art, and there would have been a
    reasonable expectation of success to simply implement one prior art solution with
    concepts from prior art in the same field. Moreover, these combinations would have been
    the result of applying known techniques to a known method—that was ready for
    improvement—to yield predictable results.

•   For the Asserted Claims of the ’888 patent, to the extent the references charted in any of
    Exhibits D-1 to D-16 do not disclose “associating each of the backbone VLAN ID with
    each one of the plurality of backbone VLAN trunks,” it would have been obvious to
    combine any of these charted references with any of the other charted references or those
    detailed in Appendix D. A person of skill in the art would be motivated to combine these
    references because they each disclose a switch or switches capable of being configured to
    support backbone VLAN networks and disclose provisioning these networks using
    backbone VLAN IDs. They also all disclose switch or switches capable of running
    spanning tree protocols. Provisioning VLANs in backbone networks was a feature or
    functionality in numerous network switches as of the earliest possible priority date of this
    patent and it was common for network switch companies to monitor any features of
    competitors, and incorporate these features and functionalities. These combinations
    would have also been obvious to try given that there were a finite number of identified,
    predictable solutions in the prior art, and there would have been a reasonable expectation
    of success to simply implement one prior art solution with concepts from prior art in the
    same field. Moreover, these combinations would have been the result of applying known
    techniques to a known method—that was ready for improvement—to yield predictable
    results.

•   For the Asserted Claims of the ’888 patent, to the extent the references charted in any of
    Exhibits D-1 to D-16 do not disclose “determining a plurality of stackable trunk ports
    corresponding to the plurality of backbone VLAN trunks” or “determining at least one
    stackable trunk port corresponding to the backbone VLAN trunk” it would have been
    obvious to combine any of these charted references with any of the other charted
    references or those detailed in Appendix D. A person of skill in the art would be
    motivated to combine these references because they each disclose a switch or switches
    capable of being configured to support backbone VLAN networks and disclose
    provisioning these networks using backbone VLAN IDs. They also all disclose switch or
    switches capable of running spanning tree protocols. Provisioning VLANs in backbone
    networks was a feature or functionality in numerous network switches as of the earliest
    possible priority date of this patent and it was common for network switch companies to
    monitor any features of competitors, and incorporate these features and functionalities.
    These combinations would have also been obvious to try given that there were a finite
    number of identified, predictable solutions in the prior art, and there would have been a
    reasonable expectation of success to simply implement one prior art solution with
    concepts from prior art in the same field. Moreover, these combinations would have been
    the result of applying known techniques to a known method—that was ready for
    improvement—to yield predictable results.


                                             61
    Case 6:20-cv-00482-ADA Document 76-1 Filed 02/17/21 Page 66 of 102




•   For the Asserted Claims of the ’888 patent, to the extent the references charted in any of
    Exhibits D-1 to D-16 do not disclose “associating the backbone VLAN ID with each one
    of the plurality of stackable trunk ports” or associating the backbone VLAN IDs with the
    at least one stackable trunk port,” it would have been obvious to combine any of these
    charted references with any of the other charted references or those detailed in Appendix
    D. A person of skill in the art would be motivated to combine these references because
    they each disclose a switch or switches capable of being configured to support backbone
    VLAN networks and disclose provisioning these networks using backbone VLAN IDs.
    They also all disclose switch or switches capable of running spanning tree protocols.
    Provisioning VLANs in backbone networks was a feature or functionality in numerous
    network switches as of the earliest possible priority date of this patent and it was common
    for network switch companies to monitor any features of competitors, and incorporate
    these features and functionalities. These combinations would have also been obvious to
    try given that there were a finite number of identified, predictable solutions in the prior
    art, and there would have been a reasonable expectation of success to simply implement
    one prior art solution with concepts from prior art in the same field. Moreover, these
    combinations would have been the result of applying known techniques to a known
    method—that was ready for improvement—to yield predictable results.

•   For the Asserted Claims of the ’888 patent, to the extent the references charted in any of
    Exhibits D-1 to D-16 do not disclose “the selection and association of at least one
    backbone VLAN ID with each one of the corresponding plurality of backbone VLAN
    trunks is undertaken irrespective of one of an in-use and a stand-by designation of each
    one of the plurality of backbone VLAN trunks and each one of the plurality of stackable
    trunk ports” or “the association of the plurality of backbone VLAN IDs with the
    backbone VLAN trunk is undertaken irrespective of one of an in-use and a stand-by
    designation of the backbone VLAN trunk and the at least one stackable trunk port,” it
    would have been obvious to combine any of these charted references with any of the
    other charted references or those detailed in Appendix D. A person of skill in the art
    would be motivated to combine these references because they each disclose a switch or
    switches capable of being configured to support backbone VLAN networks and disclose
    provisioning these networks using backbone VLAN IDs. They also all disclose switch or
    switches capable of running spanning tree protocols. Provisioning VLANs in backbone
    networks was a feature or functionality in numerous network switches as of the earliest
    possible priority date of this patent and it was common for network switch companies to
    monitor any features of competitors, and incorporate these features and functionalities.
    These combinations would have also been obvious to try given that there were a finite
    number of identified, predictable solutions in the prior art, and there would have been a
    reasonable expectation of success to simply implement one prior art solution with
    concepts from prior art in the same field. Moreover, these combinations would have been
    the result of applying known techniques to a known method—that was ready for
    improvement—to yield predictable results.

•   For the Asserted Claims of the ’888 patent, to the extent the references charted in any of
    Exhibits D-1 to D-16 do not disclose “tracking previously obtained backbone VLAN
    IDs,” it would have been obvious to combine any of these charted references with any of
    the other charted references or those detailed in Appendix D. A person of skill in the art


                                            62
    Case 6:20-cv-00482-ADA Document 76-1 Filed 02/17/21 Page 67 of 102




    would be motivated to combine these references because they each disclose a switch or
    switches capable of being configured to support backbone VLAN networks and disclose
    provisioning these networks using backbone VLAN IDs. They also all disclose switch or
    switches capable of running spanning tree protocols. Provisioning VLANs in backbone
    networks was a feature or functionality in numerous network switches as of the earliest
    possible priority date of this patent and it was common for network switch companies to
    monitor any features of competitors, and incorporate these features and functionalities.
    These combinations would have also been obvious to try given that there were a finite
    number of identified, predictable solutions in the prior art, and there would have been a
    reasonable expectation of success to simply implement one prior art solution with
    concepts from prior art in the same field. Moreover, these combinations would have been
    the result of applying known techniques to a known method—that was ready for
    improvement—to yield predictable results.

•   For the Asserted Claims of the ’888 patent, to the extent the references charted in any of
    Exhibits D-1 to D-16 do not disclose “issuing commands to the plurality of stackable
    trunk ports to enable support for backbone VLAN ID associated communications” or
    “issuing at least one command to the at least one stackable trunk port to enable support
    for backbone VLAN ID associated communications,” it would have been obvious to
    combine any of these charted references with any of the other charted references or those
    detailed in Appendix D. A person of skill in the art would be motivated to combine these
    references because they each disclose a switch or switches capable of being configured to
    support backbone VLAN networks and disclose provisioning these networks using
    backbone VLAN IDs. They also all disclose switch or switches capable of running
    spanning tree protocols. Provisioning VLANs in backbone networks was a feature or
    functionality in numerous network switches as of the earliest possible priority date of this
    patent and it was common for network switch companies to monitor any features of
    competitors, and incorporate these features and functionalities. These combinations
    would have also been obvious to try given that there were a finite number of identified,
    predictable solutions in the prior art, and there would have been a reasonable expectation
    of success to simply implement one prior art solution with concepts from prior art in the
    same field. Moreover, these combinations would have been the result of applying known
    techniques to a known method—that was ready for improvement—to yield predictable
    results.

•   For the Asserted Claims of the ’888 patent, to the extent the references charted in any of
    Exhibits D-1 to D-16 do not disclose “issuing commands to determine a backbone VLAN
    provisioning status associated with at least one of a backbone VLAN, a backbone VLAN
    trunk, a stackable trunk port, a tunnel access port, and a VLAN access port” or “issuing
    commands to determine a backbone VLAN provisioning status associated with at least
    one of a backbone VLAN, a backbone VLAN trunk, and a stackable trunk port,” it would
    have been obvious to combine any of these charted references with any of the other
    charted references or those detailed in Appendix D. A person of skill in the art would be
    motivated to combine these references because they each disclose a switch or switches
    capable of being configured to support backbone VLAN networks and disclose
    provisioning these networks using backbone VLAN IDs. They also all disclose switch or
    switches capable of running spanning tree protocols. Provisioning VLANs in backbone


                                             63
         Case 6:20-cv-00482-ADA Document 76-1 Filed 02/17/21 Page 68 of 102




         networks was a feature or functionality in numerous network switches as of the earliest
         possible priority date of this patent and it was common for network switch companies to
         monitor any features of competitors, and incorporate these features and functionalities.
         These combinations would have also been obvious to try given that there were a finite
         number of identified, predictable solutions in the prior art, and there would have been a
         reasonable expectation of success to simply implement one prior art solution with
         concepts from prior art in the same field. Moreover, these combinations would have been
         the result of applying known techniques to a known method—that was ready for
         improvement—to yield predictable results.

     •   For the Asserted Claims of the ’888 patent, to the extent the references charted in any of
         Exhibits D-1 to D-16 do not disclose “defining at least one switching rule by specifying
         one of: i. a VLAN access port to VLAN access port binding; ii. a VLAN access port to
         VLAN trunk port binding; iii. a VLAN access port to stackable trunk port binding; iv. a
         VLAN trunk port to VLAN trunk port binding; and v. a tunnel access port to stackable
         trunk port binding,” it would have been obvious to combine any of these charted
         references with any of the other charted references or those detailed in Appendix D. A
         person of skill in the art would be motivated to combine these references because they
         each disclose a switch or switches capable of being configured to support backbone
         VLAN networks and disclose provisioning these networks using backbone VLAN IDs.
         They also all disclose switch or switches capable of running spanning tree protocols.
         Provisioning VLANs in backbone networks was a feature or functionality in numerous
         network switches as of the earliest possible priority date of this patent and it was common
         for network switch companies to monitor any features of competitors, and incorporate
         these features and functionalities. These combinations would have also been obvious to
         try given that there were a finite number of identified, predictable solutions in the prior
         art, and there would have been a reasonable expectation of success to simply implement
         one prior art solution with concepts from prior art in the same field. Moreover, these
         combinations would have been the result of applying known techniques to a known
         method—that was ready for improvement—to yield predictable results.

5.       U.S. Patent No. 7,565,435

a)       Background State of the Art

         The background state of the art includes that which is set forth in the patent, the file

history, and the prior art references disclosed herein. For example, the ’435 patent discloses that

spanning tree protocols and VLANs (as described in IEEE 802.1s and 802.1q) were already well-

known in the art. See ’435 patent, col. 1:15-37.

b)       Exemplary Motivation to Combine




                                                   64
       Case 6:20-cv-00482-ADA Document 76-1 Filed 02/17/21 Page 69 of 102




       Defendants have identified several exemplary motivations and reasons to combine the

various references cited herein. For any reference for which there is a claim element that does

not have a corresponding citation in that reference, it would be obvious to combine with the

knowledge or a person of skill and/or any other reference in the primary or secondary charts for

which there is a citation for that element. These combinations would have been obvious to try

given that there were a finite number of identified, predictable solutions in the prior art, and there

would have been a reasonable expectation of success to simply implement one prior art solution

with concepts from prior art in the same field.

   •   For the Asserted Claims of the ’435 patent, to the extent the references charted in any of
       Exhibits E-1 to E-17 do not disclose “setting the Internal Port Path Cost (IPPC) of one of
       the ports of one of said bridges within the MSTI to a high IPPC when said port is not part
       of the VLAN member set,” it would have been obvious to combine any of these charted
       references with any of the other charted references or those detailed in Appendix E,
       including, at least Allied Telesyn, IBM BladeCenter, Seaman II, and Perlman. A person
       of skill in the art would be motivated to combine these references because they each
       disclose spanning tree protocols and setting spanning tree parameters. It is the nature of
       the network switch companies to monitor developments in competing products and
       combine relevant features and functionalities. These combinations would have also been
       obvious to try given that there were a finite number of identified, predictable solutions in
       the prior art, and there would have been a reasonable expectation of success to simply
       implement one prior art solution with concepts from prior art in the same field. Moreover,
       these combinations would have been the result of applying known techniques to a known
       method—that was ready for improvement—to yield predictable results.

   •   For the Asserted Claims of the ’435 patent, to the extent the references charted in any of
       Exhibits E-1 to E-17 do not disclose “setting the IPPC of one of the ports of one of said
       bridges within the MSTI to a lower IPPC when said port is part of the VLAN member
       set,” it would have been obvious to combine any of these charted references with any of
       the other charted references or those detailed in Appendix E, including, at least Allied
       Telesyn, IBM BladeCenter, Seaman II, and Perlman. A person of skill in the art would be
       motivated to combine these references because they each disclose spanning tree protocols
       and setting spanning tree parameters. It is the nature of the network switch companies to
       monitor developments in competing products and combine relevant features and
       functionalities. These combinations would have also been obvious to try given that there
       were a finite number of identified, predictable solutions in the prior art, and there would
       have been a reasonable expectation of success to simply implement one prior art solution
       with concepts from prior art in the same field. Moreover, these combinations would have




                                                  65
         Case 6:20-cv-00482-ADA Document 76-1 Filed 02/17/21 Page 70 of 102




         been the result of applying known techniques to a known method—that was ready for
         improvement—to yield predictable results.

6.       U.S. Patent No. 8,402,129

a)       Background State of the Art

         The background state of the art includes that which is set forth in the patent, the file

history, and the prior art references disclosed herein. For example, the ’129 patent discloses that

polling and event reporting (as described in William Stallings, SNMP, SNMPv2, SNMPv3,

RMON1 and 2, Adison Wesley, 1998), and reactive monitoring (as described in an article by Jia

Jiao et al., Toward Efficient Monitoring, IEEE Journal on Selected Areas in Communications, 18

(5):723-732 (May 2000) were already well-known in the art. See ’129 patent, col. 1:44-45, col.

1:66-col. 2:3.

b)       Exemplary Motivation to Combine

         Defendants have identified several exemplary motivations and reasons to combine the

various references cited herein. For any reference for which there is a claim element that does

not have a corresponding citation in that reference, it would be obvious to combine with the

knowledge or a person of skill and/or any other reference in the primary or secondary charts for

which there is a citation for that element. These combinations would have been obvious to try

given that there were a finite number of identified, predictable solutions in the prior art, and there

would have been a reasonable expectation of success to simply implement one prior art solution

with concepts from prior art in the same field.

     •   For the Asserted Claims of the ’129 patent, to the extent the references charted in any of
         Exhibits F-1 to F-10 do not disclose “monitoring usage of the resource in a node to
         determine when a rate of change of the usage exceeds a first predetermined threshold,” it
         would have been obvious to combine any of these charted references with any of the
         other charted references or those detailed in Appendix F. A person of skill in the art
         would be motivated to combine these references because they each disclose a resource
         management system that measure a rate of change threshold or gather information from
         the devices in the system upon initiation or at periodic intervals. It is the nature of


                                                   66
         Case 6:20-cv-00482-ADA Document 76-1 Filed 02/17/21 Page 71 of 102




         resource management system companies to monitor developments in competing products
         and combine relevant features and functionalities. These combinations would have also
         been obvious to try given that there were a finite number of identified, predictable
         solutions in the prior art, and there would have been a reasonable expectation of success
         to simply implement one prior art solution with concepts from prior art in the same field.
         Moreover, these combinations would have been the result of applying known techniques
         to a known method—that was ready for improvement—to yield predictable results.

     •   For the Asserted Claims of the ’129 patent, to the extent the references charted in any of
         Exhibits F-1 to F-10 do not disclose “reporting to a management station of the network
         when the rate of change of the usage exceeds said first predetermined threshold,” it
         would have been obvious to combine any of these charted references with any of the
         other charted references or those detailed in Appendix F. A person of skill in the art
         would be motivated to combine these references because they each disclose a resource
         management system that measure a rate of change threshold or gather information from
         the devices in the system upon initiation or at periodic intervals. It is the nature of
         resource management system companies to monitor developments in competing products
         and combine relevant features and functionalities. These combinations would have also
         been obvious to try given that there were a finite number of identified, predictable
         solutions in the prior art, and there would have been a reasonable expectation of success
         to simply implement one prior art solution with concepts from prior art in the same field.
         Moreover, these combinations would have been the result of applying known techniques
         to a known method—that was ready for improvement—to yield predictable results.

     •   For the Asserted Claims of the ’129 patent, to the extent the references charted in any of
         Exhibits F-1 to F-10 do not disclose “initiating a poll of resources in the nodes of the
         network by the management station in response to reporting from the node or a time
         interval being exceeded,” it would have been obvious to combine any of these charted
         references with any of the other charted references or those detailed in Appendix F. A
         person of skill in the art would be motivated to combine these references because they
         each disclose a resource management system that measure a rate of change threshold or
         gather information from the devices in the system upon initiation or at periodic intervals.
         It is the nature of resource management system companies to monitor developments in
         competing products and combine relevant features and functionalities. These
         combinations would have also been obvious to try given that there were a finite number
         of identified, predictable solutions in the prior art, and there would have been a
         reasonable expectation of success to simply implement one prior art solution with
         concepts from prior art in the same field. Moreover, these combinations would have been
         the result of applying known techniques to a known method—that was ready for
         improvement—to yield predictable results.

7.       U.S. Patent No. 8,913,489

a)       Background State of the Art




                                                 67
      Case 6:20-cv-00482-ADA Document 76-1 Filed 02/17/21 Page 72 of 102




       The background state of the art includes that which is set forth in the patent, the file

history, and the prior art references disclosed herein. For example, prior to the filing date, many

network device manufacturers had already begun to extend the concept of LAGs across multiple

physical devices. LAGs across multiple devices was a natural extension of LAGs because

multiple devices would eliminate a single point of failure if a single switch goes down. For

example, at least Cisco, Nortel, Avaya, and HP had distributed LAGs across multiple physical

devices available before 2010. Link Aggregation Control Protocol (LACP) 802.3ad and VLACP

for ES and ERS Technical Configuration Guide) (“The IEEE 802.3ad Link aggregation control

protocol can also be extended to a pair of [Split Multi Link Trunking] switches.”); HP ProCurve

Data Center Device Selection Guide (disclosing that certain switches had “distributed trunking”

capabilities); Avaya Ethernet Routing Switch at 20 (“The number of links supported in an [Split

Multilink Trunking] SMLT group is the same number of MLT links supported on the Ethernet

Routing Switch platform being used for the Switch Cluster. The SMLT links can be spread

across the Switch Cluster—usually in an even dispersion, but this is not an absolute

requirement.”); Cisco NX-OS Manual (describing the operation of Cisco NX-OS Software

Virtual PortChannel).

b)     Exemplary Motivation to Combine

       Defendants have identified several exemplary motivations and reasons to combine the

various references cited herein. For any reference for which there is a claim element that does

not have a corresponding citation in that reference, it would be obvious to combine with the

knowledge or a person of skill and/or any other reference in the primary or secondary charts for

which there is a citation for that element. These combinations would have been obvious to try

given that there were a finite number of identified, predictable solutions in the prior art, and there




                                                 68
       Case 6:20-cv-00482-ADA Document 76-1 Filed 02/17/21 Page 73 of 102




would have been a reasonable expectation of success to simply implement one prior art solution

with concepts from prior art in the same field.

   •   For the Asserted Claims of the ’489 patent, to the extent the references charted in any of
       Exhibits G-1 to G-22 do not disclose “reconfigur[ing] one or more of the first set of port
       interfaces of the multi-chassis link aggregate to form a link aggregate,” it would have
       been obvious to combine any of these charted references with any of the other charted
       references or those detailed in Appendix G, including, at least Narayanan, Bulusu, Lapuh,
       Rose, Cisco NX-OS, Khan, Sane, Subramanian, Gowda, Grosser. A person of skill in the
       art would be motivated to combine these references because they each disclose a switch
       or switches with aggregation capabilities. Link aggregation, including across multiple
       physical devices, was a feature or functionality in numerous network switches as of the
       earliest possible priority date of this patent and it was common for network switch
       companies to monitor any features of competitors, and incorporate these features and
       functionalities. These combinations would have also been obvious to try given that there
       were a finite number of identified, predictable solutions in the prior art, and there would
       have been a reasonable expectation of success to simply implement one prior art solution
       with concepts from prior art in the same field. Moreover, these combinations would have
       been the result of applying known techniques to a known method—that was ready for
       improvement—to yield predictable results.

   •   For the Asserted Claims of the ’489 patent, to the extent the references charted in any of
       Exhibits G-1 to G-22 do not disclose “initiat[ing] a spanning tree protocol in the one or
       more of the first set of port interfaces,” it would have been obvious to combine any of
       these charted references with any of the other charted references or those detailed in
       Appendix G, including, at least Narayanan, Khan, Smith, Chin, Bulusu, Rose, Cisco NX-
       OS, Thubert, Gowda, Grosser. A person of skill in the art would be motivated to combine
       these references because they each disclose a switch or switches with aggregation
       capabilities. Link aggregation, including across multiple physical devices, was a feature
       or functionality in numerous network switches as of the earliest possible priority date of
       this patent and it was common for network switch companies to monitor any features of
       competitors, and incorporate these features and functionalities. These combinations
       would have also been obvious to try given that there were a finite number of identified,
       predictable solutions in the prior art, and there would have been a reasonable expectation
       of success to simply implement one prior art solution with concepts from prior art in the
       same field. Moreover, these combinations would have been the result of applying known
       techniques to a known method—that was ready for improvement—to yield predictable
       results.

   •   For the Asserted Claims of the ’489 patent, to the extent the references charted in any of
       Exhibits G-1 to G-22 do not disclose “re-assigning link parameters designating the first
       set of ports as a multi-chassis link aggregate to link parameters designating the first set of
       ports as a link aggregate,” it would have been obvious to combine any of these charted
       references with any of the other charted references or those detailed in Appendix G,
       including, at least Narayanan, Khan, Smith, Chin, Bulusu, Di Benedetto, Gowda,
       Grosser. A person of skill in the art would be motivated to combine these references


                                                  69
    Case 6:20-cv-00482-ADA Document 76-1 Filed 02/17/21 Page 74 of 102




    because they each disclose a switch or switches with aggregation capabilities. Link
    aggregation, including across multiple physical devices, was a feature or functionality in
    numerous network switches as of the earliest possible priority date of this patent and it
    was common for network switch companies to monitor any features of competitors, and
    incorporate these features and functionalities. These combinations would have also been
    obvious to try given that there were a finite number of identified, predictable solutions in
    the prior art, and there would have been a reasonable expectation of success to simply
    implement one prior art solution with concepts from prior art in the same field. Moreover,
    these combinations would have been the result of applying known techniques to a known
    method—that was ready for improvement—to yield predictable results.

•   For the Asserted Claims of the ’489 patent, to the extent the references charted in any of
    Exhibits G-1 to G-22 do not disclose “flush[ing] MAC table entries” and “re-populat[ing]
    MAC table entries as part of the link aggregate,” it would have been obvious to combine
    any of these charted references with any of the other charted references or those detailed
    in Appendix G, including, at least Narayanan, Smith, Chin, CN102347881, Malhotra,
    CN101615989, CN101815107, Khan II, Thyni, Bulusu II, TW2009/24434, Khan III,
    Singh, Assarpour, Di Benedetto, Gowda, Grosser, Lissianoi, Mieno, Tatikonda,
    Wakumoto, Wang. A person of skill in the art would be motivated to combine these
    references because they each disclose a switch or switches with aggregation capabilities.
    Link aggregation, including across multiple physical devices, was a feature or
    functionality in numerous network switches as of the earliest possible priority date of this
    patent and it was common for network switch companies to monitor any features of
    competitors, and incorporate these features and functionalities. These combinations
    would have also been obvious to try given that there were a finite number of identified,
    predictable solutions in the prior art, and there would have been a reasonable expectation
    of success to simply implement one prior art solution with concepts from prior art in the
    same field. Moreover, these combinations would have been the result of applying known
    techniques to a known method—that was ready for improvement—to yield predictable
    results.

•   For the Asserted Claims of the ’489 patent, to the extent the references charted in any of
    Exhibits G-1 to G-22 do not disclose “identifying a loop through the aggregation switch
    of packets belonging to a virtual local area network,” it would have been obvious to
    combine any of these charted references with any of the other charted references or those
    detailed in Appendix G, including, at least Smith, Chin, Bulusu, Assarpour, Cisco NX-
    OS, Di Benedetto, Gowda, Grosser. A person of skill in the art would be motivated to
    combine these references because they each disclose a switch or switches with
    aggregation capabilities. Link aggregation, including across multiple physical devices,
    was a feature or functionality in numerous network switches as of the earliest possible
    priority date of this patent and it was common for network switch companies to monitor
    any features of competitors, and incorporate these features and functionalities. These
    combinations would have also been obvious to try given that there were a finite number
    of identified, predictable solutions in the prior art, and there would have been a
    reasonable expectation of success to simply implement one prior art solution with
    concepts from prior art in the same field. Moreover, these combinations would have been



                                             70
    Case 6:20-cv-00482-ADA Document 76-1 Filed 02/17/21 Page 75 of 102




    the result of applying known techniques to a known method—that was ready for
    improvement—to yield predictable results.

•   For the Asserted Claims of the ’489 patent, to the extent the references charted in any of
    Exhibits G-1 to G-22 do not disclose “block[ing] forwarding of packets over the virtual
    fiber link,” it would have been obvious to combine any of these charted references with
    any of the other charted references or those detailed in Appendix G, including, at least
    Narayanan, Bulusu, Rose, Cisco NX-OS, Lapuh, Khan, Sane, Subramanian, Gowda,
    Grosser. A person of skill in the art would be motivated to combine these references
    because they each disclose a switch or switches with aggregation capabilities. Link
    aggregation, including across multiple physical devices, was a feature or functionality in
    numerous network switches as of the earliest possible priority date of this patent and it
    was common for network switch companies to monitor any features of competitors, and
    incorporate these features and functionalities. These combinations would have also been
    obvious to try given that there were a finite number of identified, predictable solutions in
    the prior art, and there would have been a reasonable expectation of success to simply
    implement one prior art solution with concepts from prior art in the same field. Moreover,
    these combinations would have been the result of applying known techniques to a known
    method—that was ready for improvement—to yield predictable results.

•   For the Asserted Claims of the ’489 patent, to the extent the references charted in any of
    Exhibits G-1 to G-22 do not disclose “receiving a command to operate in a stand-alone
    mode,” it would have been obvious to combine any of these charted references with any
    of the other charted references or those detailed in Appendix G, including, at least
    Moberg, Mainaud, Hautakorpi, Vobbilisetty, Fritz, Vobbilisetty II Hadhay, Chao,
    Mimms, Stine, Moberg, Configuring VSS, Cisco NX OS. A person of skill in the art
    would be motivated to combine these references because they each disclose a switch or
    switches with aggregation capabilities. Link aggregation, including across multiple
    physical devices, was a feature or functionality in numerous network switches as of the
    earliest possible priority date of this patent and it was common for network switch
    companies to monitor any features of competitors, and incorporate these features and
    functionalities. These combinations would have also been obvious to try given that there
    were a finite number of identified, predictable solutions in the prior art, and there would
    have been a reasonable expectation of success to simply implement one prior art solution
    with concepts from prior art in the same field. Moreover, these combinations would have
    been the result of applying known techniques to a known method—that was ready for
    improvement—to yield predictable results.

•   For the Asserted Claims of the ’489 patent, to the extent the references charted in any of
    Exhibits G-1 to G-22 do not disclose “determining link parameters for operating in the
    stand-alone mode from a predetermined table, wherein the link parameters for operating
    in the stand-alone mode include link parameters for the link aggregate and a system
    identifier that is different from the system identifier of the remote aggregation switch,” it
    would have been obvious to combine any of these charted references with any of the
    other charted references or those detailed in Appendix G, including, at least Narayanan,
    Khan, Smith, Chin, Di Benedetto, Gowda, Grosser, Configuring VSS, Cisco NX OS. A
    person of skill in the art would be motivated to combine these references because they


                                             71
         Case 6:20-cv-00482-ADA Document 76-1 Filed 02/17/21 Page 76 of 102




         each disclose a switch or switches with aggregation capabilities. Link aggregation,
         including across multiple physical devices, was a feature or functionality in numerous
         network switches as of the earliest possible priority date of this patent and it was common
         for network switch companies to monitor any features of competitors, and incorporate
         these features and functionalities. These combinations would have also been obvious to
         try given that there were a finite number of identified, predictable solutions in the prior
         art, and there would have been a reasonable expectation of success to simply implement
         one prior art solution with concepts from prior art in the same field. Moreover, these
         combinations would have been the result of applying known techniques to a known
         method—that was ready for improvement—to yield predictable results.

     •   For the Asserted Claims of the ’489 patent, to the extent the references charted in any of
         Exhibits G-1 to G-22 do not disclose “re-configuring the plurality of the first set of ports
         with the link parameters for the link aggregate,” it would have been obvious to combine
         any of these charted references with any of the other charted references or those detailed
         in Appendix G, including, at least Narayanan, Khan, Smith, Chin, Bulusu, Assarpour,
         Cisco NX-OS, Di Benedetto, Gowda, Grosser, Configuring VSS, Cisco NX OS. A person
         of skill in the art would be motivated to combine these references because they each
         disclose a switch or switches with aggregation capabilities. Link aggregation, including
         across multiple physical devices, was a feature or functionality in numerous network
         switches as of the earliest possible priority date of this patent and it was common for
         network switch companies to monitor any features of competitors, and incorporate these
         features and functionalities. These combinations would have also been obvious to try
         given that there were a finite number of identified, predictable solutions in the prior art,
         and there would have been a reasonable expectation of success to simply implement one
         prior art solution with concepts from prior art in the same field. Moreover, these
         combinations would have been the result of applying known techniques to a known
         method—that was ready for improvement—to yield predictable results.

8.       U.S. Patent No. 9,137,144

a)       Background State of the Art

         The background state of the art includes that which is set forth in the patent, the file history,

and the prior art references disclosed herein. For example, the ’144 patent discloses that IEEE

standards 802.1aq, which specifies a number of equal cost tree protocols in order to assign paths

to individual VLANS were already well-known in the art. See ’144 patent, 1:38-57.

b)       Exemplary Motivation to Combine

         Defendants have identified several exemplary motivations and reasons to combine the

various references cited herein. For any reference for which there is a claim element that does not



                                                    72
        Case 6:20-cv-00482-ADA Document 76-1 Filed 02/17/21 Page 77 of 102




have a corresponding citation in that reference, it would be obvious to combine with the knowledge

or a person of skill and/or any other reference in the primary or secondary charts for which there

is a citation for that element. These combinations would have been obvious to try given that there

were a finite number of identified, predictable solutions in the prior art, and there would have been

a reasonable expectation of success to simply implement one prior art solution with concepts from

prior art in the same field.

    •   For the Asserted Claims of the ’144 patent, to the extent the references charted in any of
        Exhibits H-1 to H-11 do not disclose “determining lowest cost paths from the plurality of
        contiguous communication paths,” it would have been obvious to combine any of these
        charted references with any of the other charted references or those detailed in Appendix
        F. A person of skill in the art would be motivated to combine these references because
        they each disclose a lowest or equal cost method of path assignment in network devices.
        It is the nature of network switch or related device companies to monitor developments in
        competing products and combine relevant features and functionalities. These
        combinations would have also been obvious to try given that there were a finite number
        of identified, predictable solutions in the prior art, and there would have been a
        reasonable expectation of success to simply implement one prior art solution with
        concepts from prior art in the same field. Moreover, these combinations would have been
        the result of applying known techniques to a known method—that was ready for
        improvement—to yield predictable results.

    •   For the Asserted Claims of the ’144 patent, to the extent the references charted in any of
        Exhibits H-1 to H-11 do not disclose “determining V mod N,” it would have been
        obvious to combine any of these charted references with any of the other charted
        references or those detailed in Appendix F. A person of skill in the art would be
        motivated to combine these references because they each disclose a lowest or equal cost
        method of path assignment in network devices. It is the nature of network switch or
        related device companies to monitor developments in competing products and combine
        relevant features and functionalities. These combinations would have also been obvious
        to try given that there were a finite number of identified, predictable solutions in the prior
        art, and there would have been a reasonable expectation of success to simply implement
        one prior art solution with concepts from prior art in the same field. Moreover, these
        combinations would have been the result of applying known techniques to a known
        method—that was ready for improvement—to yield predictable results.

    •   For the Asserted Claims of the ’144 patent, to the extent the references charted in any of
        Exhibits H-1 to H-11 do not disclose “comparing a result of the determining to indices on
        a path selection table that associates a unique index with each of the plurality of
        communication paths,” it would have been obvious to combine any of these charted
        references with any of the other charted references or those detailed in Appendix F. A
        person of skill in the art would be motivated to combine these references because they


                                                 73
    Case 6:20-cv-00482-ADA Document 76-1 Filed 02/17/21 Page 78 of 102




    each disclose a lowest or equal cost method of path assignment in network devices. It is
    the nature of network switch or related device companies to monitor developments in
    competing products and combine relevant features and functionalities. These
    combinations would have also been obvious to try given that there were a finite number
    of identified, predictable solutions in the prior art, and there would have been a
    reasonable expectation of success to simply implement one prior art solution with
    concepts from prior art in the same field. Moreover, these combinations would have been
    the result of applying known techniques to a known method—that was ready for
    improvement—to yield predictable results.

•   For the Asserted Claims of the ’144 patent, to the extent the references charted in any of
    Exhibits H-1 to H-11 do not disclose “selecting a path associated with an index equal to
    the result, wherein N is a number of the lowest cost paths in the plurality of
    communication paths and V is a group identifier corresponding to the group of
    communication traffic,” it would have been obvious to combine any of these charted
    references with any of the other charted references or those detailed in Appendix F. A
    person of skill in the art would be motivated to combine these references because they
    each disclose a lowest or equal cost method of path assignment in network devices. It is
    the nature of network switch or related device companies to monitor developments in
    competing products and combine relevant features and functionalities. These
    combinations would have also been obvious to try given that there were a finite number
    of identified, predictable solutions in the prior art, and there would have been a
    reasonable expectation of success to simply implement one prior art solution with
    concepts from prior art in the same field. Moreover, these combinations would have been
    the result of applying known techniques to a known method—that was ready for
    improvement—to yield predictable results.

•   For the Asserted Claims of the ’144 patent, to the extent the references charted in any of
    Exhibits H-1 to H-11 do not disclose “the group of communication traffic comprises a
    plurality of VLANS,” it would have been obvious to combine any of these charted
    references with any of the other charted references or those detailed in Appendix F. A
    person of skill in the art would be motivated to combine these references because they
    each disclose a lowest or equal cost method of path assignment in network devices. It is
    the nature of network switch or related device companies to monitor developments in
    competing products and combine relevant features and functionalities. These
    combinations would have also been obvious to try given that there were a finite number
    of identified, predictable solutions in the prior art, and there would have been a
    reasonable expectation of success to simply implement one prior art solution with
    concepts from prior art in the same field. Moreover, these combinations would have been
    the result of applying known techniques to a known method—that was ready for
    improvement—to yield predictable results.

•   For the Asserted Claims of the ’144 patent, to the extent the references charted in any of
    Exhibits H-1 to H-11 do not disclose “a plurality of ports for network communication,” it
    would have been obvious to combine any of these charted references with any of the
    other charted references or those detailed in Appendix F. A person of skill in the art
    would be motivated to combine these references because they each disclose a lowest or


                                            74
       Case 6:20-cv-00482-ADA Document 76-1 Filed 02/17/21 Page 79 of 102




       equal cost method of path assignment in network devices. It is the nature of network
       switch or related device companies to monitor developments in competing products and
       combine relevant features and functionalities. These combinations would have also been
       obvious to try given that there were a finite number of identified, predictable solutions in
       the prior art, and there would have been a reasonable expectation of success to simply
       implement one prior art solution with concepts from prior art in the same field. Moreover,
       these combinations would have been the result of applying known techniques to a known
       method—that was ready for improvement—to yield predictable results.


III.   INVALIDITY UNDER 35 U.S.C. § 112

       Defendants allege that the Asserted Claims are invalid under 35 U.S.C. § 112 as indefinite

(Section 112, ¶ 2) and for failing to satisfy the written description and enablement requirements

(Section 112, ¶ 1). Defendants reserve all rights to amend their Preliminary Invalidity Contentions

under 35 U.S.C. § 112, including after the Asserted Claims are ultimately construed by the Court,

in response to any interpretation of the Asserted Claims embodied in Plaintiff’s infringement

positions, and/or to account for any changes in the law concerning invalidity under 35 U.S.C.

§ 112. Defendants also reserve the right to provide additional explanation and/or argument for

their Preliminary Invalidity Contentions under Section 112, including, for example, based on

expert testimony. Defendants’ contentions that the Asserted Claims are invalid under Section 112

are not admissions regarding the construction or scope of the claims of the Asserted Patents, or

that any of the claims of the Asserted Patents are not anticipated or rendered obvious by any prior

art. All of the below statements are by way of example only. Any item disclosed below with

respect to any patent or claim may, as appropriate, be asserted as a defense against any other patent

or claim that has a similar claim limitation and patent disclosure.

A.     INVALIDITY UNDER 35 U.S.C. § 112, ¶ 1

       35 U.S.C. § 112, ¶ 1 requires that the specification contain a written description of the

invention. “[T]he hallmark of written description is disclosure.” Boston Scientific Corp. v.

Johnson & Johnson, 647 F.3d 1353, 1361–62 (Fed. Cir. 2011) (citation omitted). The test for


                                                 75
      Case 6:20-cv-00482-ADA Document 76-1 Filed 02/17/21 Page 80 of 102




whether a specification adequately describes an invention is “whether the disclosure of the

application relied upon reasonably conveys to those skilled in the art that the inventor had

possession of the claimed subject matter as of the filing date. . . . [T]he test requires an objective

inquiry into the four corners of the specification from the perspective of a person of ordinary skill

in the art …. [It] is a question of fact.” Ariad Pharms., Inc. v. Eli Lilly and Co., 598 F.3d 1336,

1351 (Fed. Cir. 2010) (en banc); Boston Scientific, 647 F.3d at 1362.

       The enablement requirement of Section 112 demands that the patent specification enable

“those skilled in the art to make and use the full scope of the claimed invention without ‘undue

experimentation.’” Genentech, Inc. v. Novo Nordisk A/S, 108 F.3d 1361, 1365 (Fed. Cir. 1997)

(quoting In re Wright, 999 F.2d 1557, 1561 (Fed. Cir. 1993)). “[T]he scope of the claims must be

less than or equal to the scope of the enablement.” Nat’l Recovery Tech., Inc. v. Magnetic

Separation Sys., Inc., 166 F.3d 1190, 1196 (Fed. Cir. 1999). In other words, the claims must be

enabled over their entire claimed range. See id. (finding lack of enablement because the “claim []

[was] broader than the enablement as taught in the specification”).

       Defendants contend that the following Asserted Claims are invalid under 35 U.S.C. § 112,

¶ 1. Each Asserted Claim identified below (and each Asserted Claim that depends therefrom) is

invalid under Section 112, ¶ 1 because the specification of the Asserted Patent fails to provide a

sufficient written description, enabling disclosure. For each listed term or phrase, Defendants

believe the term or phrase is invalid under Section 112, ¶ 1, as is any limitation including such

terms or phrases, for the same reason(s).

1.     U.S. Patent No. 7,126,921

       •   “computing means for control of the nodes” (claim 1) / computing means for

           controlling the node” (claims 9 & 17)




                                                 76
     Case 6:20-cv-00482-ADA Document 76-1 Filed 02/17/21 Page 81 of 102




     •   “data plane means for forwarding packets between the nodes, the data plane means

         being responsive to control signals from the computing means” (claim 1) / “data

         plane means for forwarding packets to other nodes in the network, the data plane

         means being responsive to control signals from the computing means” (claim 9) /

         “data plane means for forwarding packets to other nodes in the network and being

         responsive to control signals from the computing means” (claim 17)

     •   “means for fast propagation of node related information between the data plane

         means in each node and forwarding the information to the computing means in the

         network” (claim 1) / “data, plane [sic] means comprising means for fast propagation

         of node related information to and from the data plane means in other nodes in the

         network and forwarding the information to the computing means” (claim 9) / “a link

         interface for the data plane means, comprising means for fast propagation of node

         related information to and from the data plane means in other nodes in the network

         and forwarding the information to the computing means at the node” (claim 17)

     •   “wherein the means for fast propagation of node related information comprises means

         for fast propagation of link state information” (claims 1, 9, and 17)

2.   U.S. Patent No. 7,212,536

     •   “bridge” (claims 1, 12)

     •   “plurality of bridge ports” (claims 1, 12)

     •   “a plurality of service interfaces” (claims 1, 12)

     •   “connection-based network” (claims 1, 12)

     •   “map providing a correspondence between each of the plurality of priorities and one

         of the service interfaces” (claim 1)



                                                77
     Case 6:20-cv-00482-ADA Document 76-1 Filed 02/17/21 Page 82 of 102




     •   “forwarding system configured to read a priority of a data frame e to be forwarded

         onto the connection-based network” (claim 1)

     •   “means for reading priorities of data frames directed by the bridge to at least a first

         one of the bridge ports.” (claim 12)

     •   “means for determining a number of the service interfaces associated with active

         channels in the connection-based network” (claim 12)

     •   “means for establishing a mapping between user priorities by the means for reading

         priorities of data frames and the service interfaces associated with active channels in

         the connection-based network based at least in part on a number of the service

         interfaces associated with active channels in the connection-based network” (claim

         12)

     •   “means for assigning frames to the service interfaces based upon the user priorities

         and the mapping” (claim 12)

3.   U.S. Patent No. 7,424,020

     •   “useful data” (claims 1 and 6)

     •   “a portion of protocol layers” (claims 1 and 6)

     •   “bus system” (claims 1 and 6)

     •   “switching the remaining data stream to be transmitted to one of the terminals” (claim

         1)

     •   “wherein only one IP address is allocated to the network node for each of the two or

         more terminals connected to the network node” (claims 1 and 6)

     •   “a first interface for connecting the network node with two or more terminals” (claim

         6)



                                                78
     Case 6:20-cv-00482-ADA Document 76-1 Filed 02/17/21 Page 83 of 102




     •   “a second interface for connecting the network node with a communication network”

         (claim 6)

     •   “a control unit which removes protocol data from a portion of protocol layers from a

         data stream received from the communication network via the second interface, the

         data stream comprising useful data and the protocol data, and switches a remaining

         data stream to be transmitted to one of the terminals via the first interface” (claim 6)

4.   U.S. Patent No. 7,453,888

     •   “obtaining at least one backbone VLAN Identifier (ID)” (claim 1) / “obtaining a

         plurality of backbone VLAN identifiers (IDs) associated with a corresponding

         plurality of provisioned backbone VLANs” (claim 15)

     •   “selecting a plurality of backbone VLAN trunks” (claim 1)

     •   “associating each of the backbone VLAN ID with each one of the plurality of

         backbone VLAN trunks” (claim 1)

     •   the selection and association of the at least one backbone VLAN ID with each one of

         the corresponding plurality of backbone VLAN trunks is undertaken irrespective of

         one of an in-use and a stand-by designation of each one of the plurality of backbone

         VLAN trunks and each one of the plurality of stackable trunk ports (claim 1) /

         “wherein the association of the plurality of backbone VLAN IDs with the backbone

         VLAN trunk is undertaken irrespective of one of an in-use and a stand-by designation

         of the backbone VLAN trunk and the at least one stackable trunk port” (claim 15)

     •   “tracking previously obtained backbone VLAN IDs” (claim 2)

     •   “issuing commands to the plurality of stackable trunk ports to enable support for

         backbone VLAN ID associated communications (claim 11) / “issuing at least one



                                              79
     Case 6:20-cv-00482-ADA Document 76-1 Filed 02/17/21 Page 84 of 102




         command to the at least one stackable trunk port to enable support for backbone

         VLAN ID associated communications” (claim 19)

     •   “issuing commands to determine a backbone VLAN provisioning status associated

         with at least one of a backbone VLAN, a backbone VLAN trunk, a stackable trunk

         port, a tunnel access port, and a VLAN access port” (claim 12) / “issuing commands

         to determine a backbone VLAN provisioning status associated with at least one of a

         backbone VLAN, a backbone VLAN trunk, and a stackable trunk port” (claim 20)

     •   “defining at least one switching rule by specifying one of: i. a VLAN access port to

         VLAN access port binding; ii. a VLAN access port to VLAN trunk port binding; iii. a

         VLAN access port to stackable trunk port binding; iv. a VLAN trunk port to VLAN

         trunk port binding; and v. a tunnel access port to stackable trunk port binding” (claim

         13)

5.   U.S. Patent No. 7,565,435

     •   “said settings reestablish connectivity” (claims 1, 8, and 13)

     •   “Multiple Spanning Tree Protocol (MSTP) engine” (claims 3, 8, and 14)

     •   “fully-automatic manner or a semi-automatic manner” (claim 5)

     •   “IEEE standard recommended value” (claims 7, 11, and 18)

     •   “a Multiple Spanning Tree Protocol (MSTP) engine used for creating and configuring

         a plurality of Multiple Spanning Tree Instances (MSTIs) whose active topology

         covers the topology of the plurality of VLANs within the computer network”

         (claim 8)

     •   “a processing unit for creating VLAN member sets and associating each of said

         VLANs with an appropriate one of the MSTIs” (claim 8)



                                              80
     Case 6:20-cv-00482-ADA Document 76-1 Filed 02/17/21 Page 85 of 102




     •   “processing unit for setting the Internal Port Path Cost (IPPC) of one of the ports of

         one of said bridges within the MSTI to a high IPPC when said port is not part of the

         VLAN member set” (claim 8)

     •   “processing unit for setting the IPPC of one of the ports of one of said bridges within

         the MSTI to a lower IPPC when said port is part of the VLAN member set” (claim 8)

     •   “capable of creating, maintaining, or suppressing” (claim 12)

6.   U.S. Patent No. 8,402,129

     •   “rate of change of the usage” (claim 3)

     •   “time interval” (claim 3)

     •   “initiating a poll of resources in the nodes of the network by the management station

         in response to reporting from the node or a time interval being exceeded” (claim 3)

     •   “exceeds a predetermined threshold” (claim 3)

7.   U.S. Patent No. 8,913,489

     •   “virtual fiber link” (claims 1, 8, 15)

     •   “configured to form a multi-chassis link aggregate” (claim 1, 8, 15)

     •   “determine a connection failure of the virtual fiber link to the remote aggregation

         switch” (claims 1, 8)

     •   “generate a packet with pre-pended header from the incoming packet” (claims 6, 12)

     •   “the virtual fabric link” (claims 6, 12)

     •   “reconfigure one or more of the first set of port interfaces of the multi-chassis link

         aggregate to form a link aggregate for coupling to the edge node” (claims 1, 8, 15)

     •   “end node” (claim 8)

     •   “spanning tree protocol” (claims 1, 8, 15)



                                                  81
     Case 6:20-cv-00482-ADA Document 76-1 Filed 02/17/21 Page 86 of 102




     •   “re-assigning link parameters designating the first set of ports as a multi-chassis link

         aggregate to link parameters designating the first set of ports as a link aggregate”

         (claims 3, 9)

     •   “reconfiguring the plurality of the first set of ports with the link parameters for the

         link aggregate” (claim 17)

     •   “link parameters” (claims 3, 9, 16, 17)

     •   “flush[] MAC table entries” (claims 4, 10, 18)

     •   “re-populat[e] MAC table entries as part of the link aggregate” (claims 4, 10, 18)

     •   “enabling spanning tree protocol on the first set of port interfaces” (claims 5, 11, 19)

     •   “identifying a loop through the aggregation switch of packets belonging to a virtual

         local area network” (claims 5, 11, 19)

     •   “blocking forwarding of packets belonging to the virtual local area network on one or

         more port interfaces of the aggregation switch to prevent the identified loop” (claims

         5, 11, 19)

     •   “block forwarding of packets over the virtual fiber link” (claims 7, 13, 20)

     •   “receiving a command to operate in a stand-alone mode” (claim 15)

     •   “determining link parameters for operating in the stand-alone mode from a pre-

         determined table, wherein the link parameters for operating in the stand-alone mode

         include link parameters for the link aggregate and a system identifier that is different

         from the system identifier of the remote aggregation switch” (claim 16)

8.   U.S. Patent No. 9,137,144

     •   “group of communication traffic” (claims 1, 11, 14)




                                               82
      Case 6:20-cv-00482-ADA Document 76-1 Filed 02/17/21 Page 87 of 102




       •   “V is a group identifier corresponding to the group of communication traffic” (claims

           1, 11, 14)

       •   “the group of communication traffic comprises a plurality of VLANs” (claim 4)

       •   “contiguous communications paths” (claims 1, 11, 14)

       •   “lowest cost paths” (claims 1, 11, 14)

       •   “determining V mod N” (claims 1, 11, 14)

       •   “unique index” (claims 1, 11, 14)

B.     INVALIDITY UNDER 35 U.S.C. § 112, ¶ 2

       Claims are indefinite under 35 U.S.C. § 112, ¶ 2 when they “fail to inform, with reasonable

certainty, those skilled in the art about the scope of the invention.” Nautilus, Inc. v. Biosig

Instruments, Inc., 134 S. Ct. 2120, 2124 (2014). For example, to the extent an asserted apparatus

claim includes both apparatus and method limitations, that claim is invalid for indefiniteness under

Section 112, ¶ 2 because it fails to identify or notify the public of what constitutes direct

infringement. See IPXL Holdings, L.L.C. v. Amazon.com, Inc., 430 F.3d 1377 (Fed. Cir. 2005).

Similarly, a claim that uses means-plus function claiming is indefinite “[i]f the patentee fails to

disclose adequate corresponding structure.” Williamson v. Citrix Online, LLC, 792 F. 3d 1339,

1352 (Fed. Cir. 2015). A claim can also be found indefinite if it uses terms of degree. See Interval

Licensing LLC v. AOL, Inc., 766 F.3d 1364, 1371 (Fed. Cir. 2014). As the Federal Circuit has

“explained, a term of degree fails to provide sufficient notice of its scope if it depends ‘on the

unpredictable vagaries of any one person’s opinion.’” Id. (citation omitted). In addition, “a claim

term that lacks an antecedent basis may . . . render a claim indefinite.” In re Downing, 754 F.

App’x 988, 996 (Fed. Cir. 2018).




                                                83
      Case 6:20-cv-00482-ADA Document 76-1 Filed 02/17/21 Page 88 of 102




        Defendants contend that the following Asserted Claims are invalid under Section 112, ¶ 2.

Each Asserted Claim identified below (and each Asserted Claim that depends therefrom) is invalid

under Section 112, ¶ 2 because they fail to inform, with reasonable certainty, those skilled in the

art about the scope of the claimed invention. For each listed term or phrase, Defendants believe

the term or phrase is invalid under Section 112, ¶ 2, and any limitation including such term or

phrase is also indefinite.

1.      U.S. Patent No. 7,126,921

        •   “computing means for control of the nodes” (claim 1) / computing means for

            controlling the node” (claims 9 & 17)

        •   “data plane means for forwarding packets between the nodes, the data plane means

            being responsive to control signals from the computing means” (claim 1) / “data

            plane means for forwarding packets to other nodes in the network, the data plane

            means being responsive to control signals from the computing means” (claim 9) /

            “data plane means for forwarding packets to other nodes in the network and being

            responsive to control signals from the computing means” (claim 17)

        •   “means for fast propagation of node related information between the data plane

            means in each node and forwarding the information to the computing means in the

            network” (claim 1) / “data, plane [sic] means comprising means for fast propagation

            of node related information to and from the data plane means in other nodes in the

            network and forwarding the information to the computing means” (claim 9) / “a link

            interface for the data plane means, comprising means for fast propagation of node

            related information to and from the data plane means in other nodes in the network

            and forwarding the information to the computing means at the node” (claim 17)




                                                84
     Case 6:20-cv-00482-ADA Document 76-1 Filed 02/17/21 Page 89 of 102




     •   “wherein the means for fast propagation of node related information comprises means

         for fast propagation of link state information” (claims 1, 9, and 17)

2.   U.S. Patent No. 7,212,536

     •   “connection-based network” (claims 1, 12)

     •   “map providing a correspondence between each of the plurality of priorities and one

         of the service interfaces” (claim 1)

     •   “forwarding system configured to read a priority of a data frame to be forwarded onto

         the connection-based network” (claim 1)

     •   “means for reading priorities of data frames directed by the bridge to at least a first

         one of the bridge ports” (claim 12)

     •   “means for determining a number of the service interfaces associated with active

         channels in the connection-based network” (claim 12)

     •   “means for establishing a mapping between user priorities by the means for reading

         priorities of data frames and the service interfaces associated with active channels in

         the connection-based network based at least in part on a number of the service

         interfaces associated with active channels in the connection-based network” (claim

         12)

     •   “means for assigning frames to the service interfaces based upon the user priorities

         and the mapping” (claim 12)

3.   U.S. Patent No. 7,424,020

     •   “useful data” (claims 1 and 6)

     •   “a portion of protocol layers” (claims 1 and 6)

     •   “bus system” (claims 1 and 6)



                                                85
     Case 6:20-cv-00482-ADA Document 76-1 Filed 02/17/21 Page 90 of 102




     •   “switching the remaining data stream to be transmitted to one of the terminals” (claim

         1)

     •   “a first interface for connecting the network node with two or more terminals” (claim

         6)

     •   “a second interface for connecting the network node with a communication network”

         (claim 6)

     •   “a control unit which removes protocol data from a portion of protocol layers from a

         data stream received from the communication network via the second interface, the

         data stream comprising useful data and the protocol data, and switches a remaining

         data stream to be transmitted to one of the terminals via the first interface” (claim 6)

4.   U.S. Patent No. 7,453,888

     •   “backbone VLAN Identifier[s] (ID[s])” (claims 1 and 15)

     •   “backbone VLAN trunk[s]” (claims 1 and 15)

     •   “associating each of the backbone VLAN ID with each one of the plurality of

         backbone VLAN trunks” (claim 1)

     •   “stackable trunk port[s]” (claims 1 and 15)

     •   the selection and association of the at least one backbone VLAN ID with each one of

         the corresponding plurality of backbone VLAN trunks is undertaken irrespective of

         one of an in-use and a stand-by designation of each one of the plurality of backbone

         VLAN trunks and each one of the plurality of stackable trunk ports (claim 1) /

         “wherein the association of the plurality of backbone VLAN IDs with the backbone

         VLAN trunk is undertaken irrespective of one of an in-use and a stand-by designation

         of the backbone VLAN trunk and the at least one stackable trunk port” (claim 15)



                                              86
     Case 6:20-cv-00482-ADA Document 76-1 Filed 02/17/21 Page 91 of 102




     •   “tracking previously obtained backbone VLAN IDs” (claim 2)

     •   “issuing commands to determine a backbone VLAN provisioning status associated

         with at least one of a backbone VLAN, a backbone VLAN trunk, a stackable trunk

         port, a tunnel access port, and a VLAN access port” (claim 12) / “issuing commands

         to determine a backbone VLAN provisioning status associated with at least one of a

         backbone VLAN, a backbone VLAN trunk, and a stackable trunk port” (claim 20)

5.   U.S. Patent No. 7,565,435

     •   “said settings reestablish connectivity” (claims 1, 8, and 13)

     •   “the topology of Virtual Local Area Networks (VLANs) being used within the

         computer network” (claims 1 and 13) / “the topology of the plurality of VLANs

         within the computer network” (claim 8)

     •   “fully-automatic manner or a semi-automatic manner” (claim 5)

     •   “said high IPPC is set to a value chosen sufficiently high” (claims 6, 10, and 17)

     •   “said lower IPPC is set to a value chosen sufficiently lower” (claims 6, 10, and 17)

     •   “among the first ones” (claims 6, 10, and 17)

     •   “are among the last ones commanded” (claims 6, 10, and 17)

     •   “ideally between” (claims 7, 11, and 18)

     •   “IEEE standard recommended value” (claims 7, 11, and 18)

     •   “a Multiple Spanning Tree Protocol (MSTP) engine used for creating and configuring

         a plurality of Multiple Spanning Tree Instances (MSTIs) whose active topology

         covers the topology of the plurality of VLANs within the computer network”

         (claim 8)




                                              87
Case 6:20-cv-00482-ADA Document 76-1 Filed 02/17/21 Page 92 of 102




•   “a processing unit for creating VLAN member sets and associating each of said

    VLANs with an appropriate one of the MSTIs” (claim 8)

•   “processing unit for setting the Internal Port Path Cost (IPPC) of one of the ports of

    one of said bridges within the MSTI to a high IPPC when said port is not part of the

    VLAN member set” (claim 8)

•   “processing unit for setting the IPPC of one of the ports of one of said bridges within

    the MSTI to a lower IPPC when said port is part of the VLAN member set” (claim 8)

•   “capable of creating, maintaining, or suppressing” (claim 12)

•   “The bridge of claim 8, wherein: said high IPPC is set to a value chosen sufficiently

    high in such a way that the corresponding ports are among the last ones commanded

    by a Multiple Spanning Tree Protocol (MSTP) to start forwarding data traffic after a

    failure in the computer network; and said lower IPPC is set to a value chosen

    sufficiently lower than the high IPPC value in such a way that the corresponding ports

    are among the first ones commanded by the MSTP to start forwarding data traffic

    after the failure in the computer network.” (claim 10) / “The computer network of

    claim 13, wherein: said high IPPC is set to a value chosen sufficiently high in such a

    way that the corresponding ports are among the last ones commanded by a Multiple

    Spanning Tree Protocol (MSTP) to start forwarding data traffic after a failure in the

    computer network; and said lower IPPC is set to a value chosen sufficiently lower

    than the high IPPC value in such a way that the corresponding ports are among the

    first ones commanded by the MSTP to start forwarding data traffic after the failure in

    the computer network.” (claim 17)




                                         88
Case 6:20-cv-00482-ADA Document 76-1 Filed 02/17/21 Page 93 of 102




•   “The bridge of claim 8, wherein a network administrator using a command line

    interface is capable of creating, maintaining, or suppressing any of the plurality of

    MSTIs as well as one or more VLANs and their association to an appropriate MSTI

    of the plurality of MSTIs.” (claim 12)

•   “A computer network comprising: a bridge having a plurality of ports connected by

    links to other ports and bridges, wherein said computer network is capable of

    forwarding data frames between bridges by: creating and configuring a plurality of

    Multiple Spanning Tree Instances (MSTIs) whose active topology covers the

    topology of Virtual Local Area Networks (VLANs) being used within the computer

    network; creating VLAN member sets and associating each of said VLANs with an

    appropriate one of the MSTIs, each of said VLAN member sets indicating the ports in

    each of the bridges within one of the MSTIs to which data traffic destined to

    members of the associated VLAN is being forwarded; setting the Internal Port Path

    Cost (IPPC) of one of the ports of one of said bridges within the MSTI to a high IPPC

    when said port is not part of the VLAN member set; and setting the IPPC of one of

    the ports of one of said bridges within the MSTI to a lower IPPC when said port is

    part of a the VLAN member set; said settings reestablish connectivity in one of the

    MSTIs experiencing a failure by activating links whose activation ensures that the

    connectivity within the VLAN mapped onto and associated with the MSTI is not lost;

    wherein said high IPPC is a value that is higher than any of the values used for the

    IPPCs of ports that are part of the VLAN member set; and said lower IPPC is a value

    that is based on a speed of the links that are connected to the corresponding ports that

    are part of the VLAN member set.” (claim 13)




                                         89
     Case 6:20-cv-00482-ADA Document 76-1 Filed 02/17/21 Page 94 of 102




6.   U.S. Patent No. 8,402,129

     •   “initiating a poll of resources in the nodes of the network by the management station

         in response to reporting from the node or a time interval being exceeded” (claim 3)

     •   “rate of change of the usage” (claim 3)

     •   “time interval” (claim 3)

7.   U.S. Patent No. 8,913,489

     •   “the first set of port interfaces of the multi-chassis link aggregate” (claims 1, 8, 15)

     •   “virtual fiber link” (claims 1, 8, 15)

     •   “the virtual fabric link” (claims 6, 12)

     •   “reconfigure one or more of the first set of port interfaces of the multi-chassis link

         aggregate to form a link aggregate for coupling to the edge node” (claims 1, 8, 15)

     •   “end node” (claim 8)

     •   “spanning tree protocol” (claims 1, 8, 15)

     •   “re-assigning link parameters designating the first set of ports as a multi-chassis link

         aggregate to link parameters designating the first set of ports as a link aggregate”

         (claims 3, 9)

     •   “reconfiguring the plurality of the first set of ports with the link parameters for the

         link aggregate” (claim 17)

     •   “link parameters” (claims 3, 9, 16, 17)

     •   “flush[] MAC table entries” (claims 4, 10, 18)

     •   “re-populat[e] MAC table entries as part of the link aggregate” (claims 4, 10, 18)

     •   “enabling spanning tree protocol on the first set of port interfaces” (claims 5, 11, 19)




                                                  90
      Case 6:20-cv-00482-ADA Document 76-1 Filed 02/17/21 Page 95 of 102




      •   “identifying a loop through the aggregation switch of packets belonging to a virtual

          local area network” (claims 5, 11, 19)

      •   “blocking forwarding of packets belonging to the virtual local area network on one or

          more port interfaces of the aggregation switch to prevent the identified loop” (claims

          5, 11, 19)

      •   “block forwarding of packets over the virtual fiber link” (claims 7, 13, 20)

      •   “receiving a command to operate in a stand-alone mode” (claim 15)

      •   “determining link parameters for operating in the stand-alone mode from a pre-

          determined table, wherein the link parameters for operating in the stand-alone mode

          include link parameters for the link aggregate and a system identifier that is different

          from the system identifier of the remote aggregation switch” (claim 16)

8.    U.S. Patent No. 9,137,144

      •   “contiguous communication path” (claims 1, 11, 14)

      •   “the plurality of contiguous communication paths” (claims 11, 14)

      •   “group of communication traffic” (claims 1, 11, 14)

      •   “V is a group identifier corresponding to the group of communication traffic” (claims

          1, 11, 14)

      •   “the group of communication traffic comprises a plurality of VLANs” (claim 4)

      •   “lowest cost paths” (claims 1, 11, 14)

      •   “determining V mod N” (claims 1, 11, 14)

      •   “unique index” (claims 1, 11, 14)

      •   “the plurality of communication paths (claim 1)

IV.   INVALIDITY UNDER 35 U.S.C. § 101



                                               91
      Case 6:20-cv-00482-ADA Document 76-1 Filed 02/17/21 Page 96 of 102




       The Asserted Claims of the patents identified below are not patent-eligible under 35 U.S.C

§ 101. Defendants reserve all rights to amend their Preliminary Invalidity Contentions under 35

U.S.C. § 101, including after the Asserted Claims are ultimately construed by the Court, in

response to any interpretation of the Asserted Claims embodied in Plaintiff’s infringement

positions, and/or to account for any changes in the law concerning ineligibility under 35 U.S.C.

§ 101. Defendants also reserve the right to provide additional explanation and/or argument for

their Preliminary Invalidity Contentions under 35 U.S.C. § 101, including, for example, based on

expert testimony. In particular, the abstract ideas set forth below are exemplary and based on

Defendants’ current understanding of the patents.

       The law regarding patent-eligible subject matter under 35 U.S.C. § 101 has changed

significantly since the issuance of several of the Asserted Patents. The Supreme Court has

articulated a two-step framework for determining patent eligibility. Alice Corp. v. CLS Bank Int’l,

134 S. Ct. 2347, 2355 (2014). At Step One, the court determines “whether the claims at issue are

directed to” a “patent-ineligible concept[],” such as “laws of nature, natural phenomena, and

abstract ideas.” Id. This first step of the inquiry has been “described . . . as looking at the ‘focus’

of the claims,” or “their ‘character as a whole.’” Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d

1350, 1353 (Fed. Cir. 2016).

       If the claims are directed to one of those ineligible concepts, the Step Two inquiry asks

whether the claims contain an “inventive concept,” or “an element or combination of elements that

is sufficient to ensure that the patent in practice amounts to significantly more than a patent upon

the [ineligible concept] itself.” Alice, 134 S. Ct. at 2355 (quoting Mayo Collaborative Servs. v.

Prometheus Labs., Inc., 132 S. Ct. 1289, 1294 (2012)) (internal quotation marks omitted). At Step

Two, “well-understood, routine, conventional activit[ies]” are insufficient to confer an inventive




                                                  92
      Case 6:20-cv-00482-ADA Document 76-1 Filed 02/17/21 Page 97 of 102




concept. Mayo, 132 S. Ct. at 1294. In the realm of computer-implemented inventions, merely

adding “purely functional and generic” components does not “transform an abstract idea into a

patent-eligible invention” because “[n]early every computer will include [such components]

capable of performing the basic . . . functions required by the . . . claims.” Alice, 134 S. Ct. at

2360. The Asserted Claims fail to meet that standard.

1.      U.S. Patent No. 7,126,921

        Step One. The claims are directed to an abstract idea, e.g., sending status information in

a network. The patent admits that nodes containing control planes and data planes were known

as part of the background of the technical field and that these nodes can send link state

information using the control plane protocols. See ’921 patent, 1:27-2:24 & Figs. 1-2. The

patent does not purport to invent a new type of node, rather, it simply describes using the

existing data plane to propagate link state information instead of using the control plane which

has to go through a protocol to propagate link state information. See id. at 11:20-28.

        Step Two. There is no inventive concept recited in the claims that would transform the

claims away from an abstract idea, e.g., sending status information in a network. As discussed,

the patent admits that nodes containing control planes and data planes were known and sending

link state information was well known in the art.

2.      U.S. Patent No. 7,212,536

        Step One. The claims are directed to an abstract idea, e.g., assigning resources based on

priority. This is a basic and abstract idea in both the technical context and non-technical context.

Computing resources have long been assigned processing/memory resources based on priority.

In the non-technical context, this is just like having a separate line for first class passengers or for

Disneyland customers with a “Fast Pass.” The patent admits that VLANs, bridges, and user

priorities were known as part of the background of the technical field. See ’536 patent, 1:18-67.


                                                  93
      Case 6:20-cv-00482-ADA Document 76-1 Filed 02/17/21 Page 98 of 102




The patent does not purport to invent a new type of bridge. Instead, it simply describes using

existing bridges and assigning channels to incoming frames based on the user priority, using an

unspecified mapping. Those frames are placed in the queue for the appropriate channel based on

their assigned priority. Id., Fig. 6, 6:15-26.

        Step Two. There is no inventive concept recited in the claims that would transform the

claims away from an abstract idea, e.g., assigning resources based on priorities. The claims

recite mapping the incoming priority to a corresponding outgoing channel. That is all; nothing

beyond an abstract idea itself. As discussed, the patent admits that VLANs, bridges, and user

priorities were well known in the background.

3.      U.S. Patent No. 7,424,020

        Step One. The claims are directed towards an abstract idea, e.g., processing information.

This is a basic and abstract idea in both the technical context and non-technical context. The

claims are analogous to the real world example of a corporate mailroom processing mail. The

recipients inside a large office building will have one physical address. When mail is delivered

to the mailroom, the mailroom can remove the envelope/packaging box and route the contents to

the recipient.

        Step Two. There is no inventive concept recited in the claims that would transform the

claims away from an abstract idea, e.g., information processing. The claims recite removing

certain data from a data stream and forwarding remaining data to the destination. There is no

claim to particular hardware other than general purpose hardware and/or software. This is

nothing more than an abstract idea.

4.      U.S. Patent No. 7,565,435

        Step One. The claims are directed towards an abstract idea, e.g., routing traffic to avoid

undesirable paths. This is a basic and abstract idea in both the technical context and non-


                                                 94
      Case 6:20-cv-00482-ADA Document 76-1 Filed 02/17/21 Page 99 of 102




technical context. In the non-technical context, this is similar to charging a toll on roads to

minimize vehicular traffic. The patent admits that VLANs and spanning tree protocols were

known as part of the background of the technical field. See ’435 patent, 1:15-37. The patent

does not purport to invent a new type of bridge or computer network. Instead, it simply

describes using existing bridges and changing a pre-existing setting.

        Step Two. There is no inventive concept recited in the claims that would transform the

claims away from an abstract idea, e.g., routing traffic. The claims recite having a high cost for

undesirable paths and a low cost for desirable paths. That is all; nothing beyond an abstract idea

itself. As discussed, the patent admits that VLANs and spanning tree protocols were well known

in the background.

5.      U.S. Patent No. 8,402,129

        Step One. The claims are directed to an abstract idea, e.g., monitoring resource usage.

This is a basic and abstract idea in both the technical context and non-technical context.

Monitoring resource usage has long been used to manage traffic and storage issues. In the non-

technical context, this is just like having an inventory management system in any retail store

where orders are made periodically or once a minimum threshold of items is reached. The patent

admits that reactive network monitoring, including polling and event reporting, were known as

part of the background of the technical field. See ’129 patent, 1:43-46. The patent does not

purport to invent a new type of resource management system. Instead, it simply describes using

existing reactive monitoring systems to include a rate of change threshold within event reporting.

Id., 2:62-3:6.

        Step Two. There is nothing in the claims that amounts to inventive concept. The claim

does not identify any specific software that is required to perform the claim. The claim just

recites the basic and abstract steps in functional language: (1) monitor usage; (2) report


                                                 95
      Case 6:20-cv-00482-ADA Document 76-1 Filed 02/17/21 Page 100 of 102




anomalies; (3) initiate poll of resources. Thus, the ’129 patent method is implemented on

conventional software (e.g., network monitoring and management systems) and do not discuss

any novel technological solution.

6.     U.S. Patent No. 9,137,144

       Step One. The claims are directed to an abstract idea, e.g., network path selection. This

is a basic and abstract idea in both the technical context and non-technical context. Path

selection has long been used to managed traffic and storage issues. In non-technical terms this is

much like alternating cash register lines at the supermarket; as soon as a cash register becomes

available the person in line A goes to that register, then the person in line B to the next, etc. The

patent admits that equal cost protocols in order to assign paths to individual VLANS, were

known as part of the background of the technical field. See ’129 patent, 2:6-7. The patent does

not purport to invent a new type of path assignment system. Instead, it simply describes low cost

path assignment using a V mod N calculation where V is the group identifier and N is the

number of available paths. Id., 2:26-38.

       Step Two. The claims do not recite any inventive concept. Further, the claims do not

identify any specific hardware that is required to perform the claim. As has been well-known in

the art for many years, the claims merely recite assigning one of the lowest cost paths in a round

robin fashion using V mod N (i.e., choosing a number between 0 and N-1). Thus, the ’144

patent methods are implemented on conventional hardware (e.g., routers and switches) and do

not discuss any novel technological solution.

V.     ACCOMPANYING DOCUMENT PRODUCTION

       Pursuant to the Scheduling Order (D.I. 50), Defendants will produce all prior art referenced

in their Preliminary Invalidity Contentions (see documents with the prefix “Dell-WSOU-PA-”




                                                  96
     Case 6:20-cv-00482-ADA Document 76-1 Filed 02/17/21 Page 101 of 102




produced herewith), and summary annual sales information for the prior two years. See documents

with the prefix “Dell-WSOU-” produced herewith.

Dated: December 9, 2020                  By: /s/ Brian A. Rosenthal
                                             Barry K. Shelton
                                             Texas State Bar No. 24055029
                                             bshelton@sheltoncoburn.com
                                             SHELTON COBURN LLP
                                             311 RR 620, Suite 205
                                             Austin, TX 78734-4775
                                             Telephone: 512.263.2165
                                             Facsimile: 512.263.2166
                                              Benjamin Hershkowitz
                                              bhershkowitz@gibsondunn.com
                                              Brian A. Rosenthal
                                              brosenthal@gibsondunn.com
                                              Allen Kathir
                                              akathir@gibsondunn.com
                                              Kyanna Sabanoglu
                                              ksabanoglu@gibsondunn.com
                                              GIBSON, DUNN & CRUTCHER LLP
                                              200 Park Avenue
                                              New York, NY 10166-0193
                                              Telephone: 212.351.4000
                                              Facsimile: 212.351.4035

                                              Y. Ernest Hsin
                                              ehsin@gibsondunn.com
                                              Jaysen S. Chung
                                              jschung@gibsondunn.com
                                              GIBSON, DUNN & CRUTCHER LLP
                                              555 Mission Street, Suite 3000
                                              San Francisco, CA 94105-0921
                                              Telephone: 415.393.8200
                                              Facsimile: 415.393.8306

                                              Ryan K. Iwahashi
                                              riwahashi@gibsondunn.com
                                              GIBSON, DUNN & CRUTCHER LLP
                                              1881 Page Mill Road
                                              Palo Alto, CA 94304-1211
                                              Telephone: 650.849.5300
                                              Facsimile: 650.849.5333

                                              Attorneys for Defendants


                                              97
     Case 6:20-cv-00482-ADA Document 76-1 Filed 02/17/21 Page 102 of 102




                                      Certificate of Service

       I hereby certify that on December 9, 2020, the foregoing document has been served by

electronic mail on all counsel of record.



                                                    /s/ Ryan Iwahashi
                                                    Ryan Iwahashi




                                               98
